      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 1 of 56




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


SUSAN BYRNE,                            :
  Plaintiff                             :     Civil Action NO.
                                        :
vs.                                     :     3:17-cv-01104-VLB
                                        :
YALE UNIVERSITY                         :
  Defendant                             :     APRIL 1, 2019
                                        :

           MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S
                                           DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT




                                        DEFENDANT,

                                        YALE UNIVERSITY

                                  By:   /s/David C. Salazar-Austin
                                        /s/David
                                        Victoria Woodin Chavey (ct 14242)
                                        David C. Salazar-Austin (ct 25564)
                                        Jackson Lewis P.C.
                                        90 Statehouse Square, 8th Floor
                                        Hartford, CT 06103
                                        Tel: (860) 522-0404
                                        Fax: (860) 247-1330
                                        chaveyv@jacksonlewis.com
                                        salazardAiacksonlewis.com
                                        salazard@jacksonlewis.com
           Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 2 of 56




                                             TABLE OF CONTENTS

I.        STATEMENT OF FACTS ..................................................................................... 3

      A. Plaintiff
         Plaintiff Commences Employment At Yale.......................................................
                                           Yale                                                        3

      B. Yale Appoints Plaintiff
                       Plaintiff as Associate Professor
                                              Professor on Term.
                                                           Term. ............................... 3

      C. The Department         Plaintiff’s Leave Proposal. ....................................... 4
             Department Rejects Plaintiff's

         Plaintiff Seeks the Recusal
      D. Plaintiff           Recusal of
                                     of Two
                                        Two Professors ................................................ 5

      E. Yale Follows Its
                      Its Tenure Process to Consider Plaintiff's
                                                     Plaintiff’s Candidacy .............. 6

      F. Yale Receives Negative Feedback on Plaintiff's
                                            Plaintiff’s Tenure Case. ...................... 8

      G. The Standard
             Standard for
                      for Tenure .................................................................................. 11
                                                                                                                    11

      H. The Internal
             Internal Review Committee Does Not Find
                                                Find Plaintiff
                                                     Plaintiff Tenurable.
                                                               Tenurable. ............ 11
                                                                                       11

      I. The Department
      I.                              Granting Plaintiff
             Department Votes Against Granting Plaintiff Tenure.............................
                                                         Tenure                              12

      J. Plaintiff
         Plaintiff Appeals the Decision to Deny Her
                                                Her Tenure ....................................... 14

      K. Plaintiff's
         Plaintiff’s Alleged
                     Alleged Protected
                             Protected Activity .............................................................. 15

II.       ARGUMENT ....................................................................................................... 17

      A. Summary Judgment Standard......................................................................... 17
                 Judgment Standard

      B. Plaintiff
         Plaintiff Cannot Prove Her Title VII           VII andand CFEPA Retaliation Claims.
         (Counts One and  Two). .................................................................................... 18
                      and Two).

          1.       Plaintiff Cannot Premise Her Retaliation Claim on Three
                   “Generic”
                   "Generic" Complaints She Relies Upon as Incidents of
                   Protected Activity. ................................................................................. 20

          2.       Plaintiff Cannot Premise Her Retaliation Claim on Her
                   Communications with a Student Newspaper. ..................................... 22

          3.       Yale Has Provided a Legitimate, Non-Retaliatory Reason for
                   the Decision to Deny Plaintiff Tenure. ................................................. 23

          4.       Plaintiffs
                   Plaintiff’s Pretext Arguments are Fatally Flawed. ............................... 26

                   a.        There is No Evidence of               Motive. .......................... 26
                                                  of a Retaliatory Motive




                                                                   i
    Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 3 of 56




          b.        There is No Evidence that the Decision-Makers Were Even
                    Aware of        Alleged Protected
                           of Her Alleged          Protected Activity at the Time                Time of   of the
                    Tenure Vote. ................................................................................ 26
          c.        The Passage of
                                 of Time Between Her Alleged
                                                       Alleged Protected
                                                               Protected Activity
                    and the Tenure
                    and     Tenure Vote Undercuts any Inference of
                                                                of Retaliation. 28
          d.        Plaintiff’s Reliance on the Fact That
                    Plaintiff's                      That She Had
                                                              Had Been Promoted
                                                                         Promoted
                                  Professor on Term in July 2013 is Unavailing
                    to Associate Professor                          Unavailing. ... 30
          e.        Differing
                    Differing Opinions as to the Quality of      of Plaintiff's
                                                                      Plaintiff’s Scholarship
                    are Not Evidence of Pretext........................................................ 31
                                     ofPretext                                                          31
   5.     Plaintiff Cannot Establish a Prima Facie Case of Retaliation
          with Regard to the Denial of her Associate Professor Leave
          (APL). ...................................................................................................... 33

C. Plaintiff
   Plaintiff Cannot Establish Breach of
                                     of Contract (Count Four). ....................... 34

   1.     Any Technical Deviations From the Tenure Process Do Not
          Constitute a Breach of Contract. .......................................................... 34

   2.     Plaintiff Cannot Establish Breach Where Her Only Evidence is
          Her Personal Opinion. ........................................................................... 36

   3.     Plaintiff has not Established a "Conflict
                                           “Conflict of Interest"
                                                        Interest” Sufficient
                                                   Handbook............................. 38
          to Trigger Section IV.H.1 of the Faculty Handbook

   4.     Plaintiff Has No Evidence that Yale Ignored Evidence of Her
          Scholarship. ........................................................................................... 39

   5.     As to Each Alleged Breach, Plaintiff Cannot Prove The
          Damages Element of Her Claim. ........................................................... 40

D. Plaintiff
   Plaintiff Cannot Establish Negligent Misrepresentation (Count Three).
                                                                 Three) ...... 43

   1.     Yale’s Alleged Promise to Plaintiff That She Would Have a
          Yale's
          “Fair
          "Fair Hearing"
                Hearing” on Her Tenure Case
                                       Case...................................................... 44

   2.               Adorno’s Alleged Statement to Plaintiff That "Things
          Professor Adorno's                                                            “Things
          Were Going Perfectly."
                     Perfectly.” .......................................................................... 44

   3.     Yale’s Alleged Promise that There Would Be No Negative
          Yale's
          Effect of Her Involvement in the Climate Review and Title IX
          Process. .................................................................................................. 45
          Process

   4.     Yale's
          Yale’s Alleged Misrepresentation Regarding Its Ability to
          Require Professors to Recuse Themselves. ....................................... 46


                                                           ii
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 4 of 56




III.   CONCLUSION ................................................................................................... 46




                                                              iii
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 5 of 56




                                           TABLE OF AUTHORITIES

                                                                                                                  Page(s)

Cases

Abney v. Univ. of
               of the V.I.,
  No. 08-116, 2016 U.S. Dist. LEXIS 59947 (D.V.I. May 3, 2016) ............................. 43

Adelman-Reyes v. Saint  Xavier Univ.,
                  Saint Xavier
  No. 05 C 3269, 2006 U.S. Dist. LEXIS 24558 (N.D. III.
                                                   Ill. Apr. 28, 2006) .................. 36

Anderson v. Liberty Lobby, Inc.,
                               Inc.,
  477 U.S. 242 (1986)................................................................................................. 18

Arch Ins. Co. v. Centerplan Constr. Co., LLC,
   No. 3:16-CV-01891 (VLB), 2019 U.S. Dist. LEXIS 23274 (D. Conn.
   Feb. 13, 2019) ......................................................................................................... 37

Bazile v. City of
               of N.Y.,
  215 F. Supp. 2d 354 (S.D.N.Y. 2002) ..................................................................... 22

Bickerstaff
Bickerstaff v. Vassar
               Vassar Coll.,
   196 F.3d 435 (2d Cir. 1999) .................................................................................... 24

Brown v. Trs.
         Trs. of
              of Bos. Univ.,
   891 F.2d 337 (1st Cir. 1989) ................................................................................... 43

CAS Construction Company v. Town of       of East Hartford,
  82 Conn. App. 543 (2004) ...................................................................................... 41

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986)................................................................................................. 17

Dister v. Continental
          Continental Group, Inc.,
   859 F.2d 1108 (2d Cir. 1988) .................................................................................. 18

                of Conn. Judicial
Falcon v. State of       Judicial Branch,
   2018 U.S. Dist. LEXIS 196230 (D. Conn. Sept. 25, 2018) ..................................... 19

Fishman v. Smartsery
            Smartserv Online,
       X05CV0172810S, 2003 Conn. Super. LEXIS 338 (Super. Ct.
   No. X05CV01728105,
   Feb. 11, 2003) ................................................................................................... 35, 36

Frillici v. Westport,
Frillici
    264 Conn. 266 (2003) ............................................................................................. 41


                                                                  iv
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 6 of 56




Gordon v. New York City Bd. of
                             of Educ.,
  232 F.3d 111 (2d Cir. 2000) .................................................................................... 27

Gray v. City of
             of N.Y.,
   No. 08-CV-2840 (NGG) (JMA), 2011 U.S. Dist. LEXIS 142427
   (E.D.N.Y. Dec. 12, 2011) ......................................................................................... 26

Gyadu v. Progressive Cas. Ins.     Ins. Co.,
      CV145016049S, 2015 Conn. Super. LEXIS 2955 (Super. Ct.
  No. CV1450160495,
  Dec. 1, 2015) ........................................................................................................... 41

Hicks v. Baines,
   593 F.3d 159 (2d Cir. 2010) .............................................................................. 18, 19

Hiramoto v. Goddard
            Goddard Coll. Corp.,
   184 F. Supp. 3d 84, 100 (D. Vt. 2016) .................................................................... 24

Hussein v. Hotel
           Hotel Employees & Restaurant Union, Local    Local 6,
  108 F. Supp. 2d 360 (S.D.N.Y. 2000) ..................................................................... 29

Jackson v. Harvard
           Harvard Univ.,
   721 F. Supp. 1397 (D. Mass. 1989) ........................................................................ 32

Jackson v. Post Univ., Inc.,
   836 F. Supp. 2d 65 (D. Conn. 2011)....................................................................... 19

Lieberman v. Gant,
   630 F.2d 60 (2d Cir. 1980) ...................................................................................... 24

Maynard v. Stonington Cmty. Ctr.,
Maynard
                        U.S. .................................................................................... 19
  No. 3:15-CV-483, 2018 U.S

Meiri v. Dacon,
Meiri
  759 F.2d 989 (2d Cir. 1985) .................................................................................... 18

Mills v. S. Conn. State Univ.,
   No. 3:08-cv-1270 (VLB), 2011 U.S. Dist. LEXIS 88384 (D. Conn.
   Aug. 10, 2011)......................................................................................................... 28

N. Trade United
         United States, Inc.
                        Inc. v. Guinness Bass Imp. Co.,
   No. CIVIL 3:03CV1892 (CFD) (TPS), 2006 U.S. Dist. LEXIS 54435
   (D. Conn. Aug. 7, 2006) .......................................................................................... 27

Negussey v. Syracuse Univ.,
  95-CV-1827, 1997 U.S. Dist. LEXIS 3853 (N.D.N.Y. Mar. 24, 1997) ...................... 33




                                                                  v
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 7 of 56




Ponticelli v. Zurich American Ins.
Ponticelli                    Ins. Group,
  16 F. Supp. 2d 414 (S.D.N.Y. 1998) ....................................................................... 29

Rafalko v. Univ. of
                 of New Haven,
  129 Conn. App. 44 (2011) ................................................................................ 43, 45

Rafalko v. Univ. of
                 of New Haven,
  No. NNHCV0540165285,
       NNHCV054016528S, 2009 Conn. Super. LEXIS 2557 (Super. Ct.
  Sep. 25, 2009) ......................................................................................................... 44

Ragin v. East Ramapo Cent. Sch. Dist.,
  No. 05-CV-6496, 2010 U.S. Dist. LEXIS 32576 (S.D.N.Y. Mar. 31,
  2010)........................................................................................................................ 27

Rajaravivarma v. Bd. of
                     of Trs. for
                             for the Conn. State Univ. Sys.,
   862 F. Supp. 2d 127 (D. Conn. 2012) (VLB) ........................................ 32, 34, 37, 43

Rojas v. Roman Catholic Diocese of     of Rochester,
   660 F.3d 98 (2d Cir. 2011) ...................................................................................... 20

Rosato v. Mascardo,
  82 Conn. App. 396 (2004) ...................................................................................... 40

Ruiz v. City of
             of Bridgeport,
   No. 3:15-cv-253(AWT), 2018 U.S. Dist. LEXIS 190650 (D. Conn.
  Sep. 4, 2018) ........................................................................................................... 18

Saliga v. Chemtura Corp.,
   No. 12-cv-832, 2015 U.S. Dist. LEXIS 133135 (D. Conn. Sep. 30,
   2015).................................................................................................................. 20, 23

Setelius v. Nat'l
            Nat’l Grid
                  Grid Elec. Servs. LLC,
   No. 11-CV-5528 (MKB), 2014 U.S. Dist. LEXIS 134789 (E.D.N.Y.
   Sep. 24, 2014) ......................................................................................................... 33

Shanbrom v. Orange Bd. of          of Educ.,
  No. 30 18 81, 1991 Conn. Super. LEXIS 1614 (Super. Ct. July 11,
  1991).................................................................................................................. 45, 46

Tori
Tori v. Marist Coll.,
   344 F. App'x
          App’x 697 (2d Cir. 2009) ............................................................................. 32

W. Haven Sound
         Sound Dev. Corp. v. W. Haven,
   201 Conn. 305 (1986) ....................................................................................... 41, 42

Weinstock v. Columbia Univ.,
  224 F.3d 33 (2d Cir. 2000) ................................................................................ 23, 31


                                                                    vi
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 8 of 56




Wood
Wood v. Strickland, 420 U.S. 308, 326, 95 S. Ct. 992, 43 L. Ed. 2d 214
  (1975) ...................................................................................................................... 24

Ya-Chen Chen v. City Univ. of
                            of N.Y.,
   805 F.3d 59 (2d Cir. 2015) ...................................................................................... 19

Zahorik v. Cornell
           Cornell Univ.,
  729 F.2d 85 (2d Cir. 1984) ................................................................................ 31, 32

Other Authorities

First Amendment ................................................................................................... 38, 43

Fed. R. Civ. P. 56 ....................................................................................................... 1, 3

Fed. R. Civ. P. 56(c) ..................................................................................................... 18

Fed. R. Civ. P. 56(e) ..................................................................................................... 17




                                                                    vii
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 9 of 56




                           SUMMARY OF ARGUMENT

                                                                (“Yale”)
      Pursuant to Fed. R. Civ. P. 56, Defendant Yale University ("Yale")

respectfully moves for summary judgment on each count of Plaintiff Susan

Byrne’s Second Amended Complaint. Yale is one of the preeminent universities
Byrne's

in the world. As befits such an institution, the standard for obtaining tenure is

extremely high; only those among the "foremost
                                     “foremost leaders in their fields throughout

    world” qualify. Plaintiff sought tenure within the Department of Spanish and
the world"

                                              Plaintiff’s scholarship, five of the
Portuguese, but, after a robust evaluation of Plaintiffs

seven professors who reviewed her tenure case concluded her scholarship did

         Yale’s high standard. Three external referees also had strong criticisms
not meet Yale's

                                                             “her unchanging
that echoed that majority view, with one stating succinctly: "her

adherence to a well-established but seriously limiting scholarly paradigm will not

place her among the leading scholars in the general field of Spanish literary

studies.” As a result, the Department rejected Plaintiff's
studies."                                      Plaintiff’s tenure case.

Accordingly, she never reached the subsequent levels of tenure review, including

consideration by Yale's
                 Yale’s Humanities Tenure and Appointments Committee.

                                          Yale’s tenure decision violated the law.
      Nonetheless, Plaintiff alleges that Yale's

First, she alleges Title VII and CFEPA retaliation claims. The record demonstrates,

however, that the decision-makers were not even aware of her alleged protected

speech at the time of the tenure decision. To the contrary, the record is clear

Plaintiff’s scholarship was the focus of the Department's
Plaintiffs                                   Department’s review of Plaintiffs
                                                                    Plaintiff’s

tenure case.   Given the deference the Court must afford Yale's
                                                         Yale’s judgment in

assessing who meets the tenure standard, there is no material issue of fact with


                                           1
                                           1
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 10 of 56




regard to the real reason for the negative tenure decision: Plaintiffs
                                                            Plaintiff’s scholarship

simply did not rise to the level Yale demands.

                                                        Plaintiff’s core claim must
      Second, as to her breach of contract allegations, Plaintiff's

                 did receive the type of fair tenure review that she claims Yale
fail because she did

denied her. Further, although she demanded the recusal of two professors whom

she suspected would not support her, she cannot prove breach because there

was no conflict of interest sufficient to warrant recusal, and the professors'
                                                                   professors’

decision not to recuse themselves fully complied with Yale's
                                                      Yale’s contractual

obligation. Finally, Plaintiff cannot establish the damages element of her contract

claim, because any potential damages in this case are too remote and too

                                         Plaintiff’s tenure case failed at the
speculative to survive summary judgment. Plaintiffs

very first level; she does not and cannot know what would have happened at the

three higher levels of review that Yale's
                                   Yale’s rigorous process requires, even if the

Department had voted in her favor. This gap precludes her from establishing

contractual damages.

      Third and finally, Plaintiff's
                         Plaintiff’s negligent misrepresentation claim fails because

she has no evidence that she justifiably relied on any false statement attributed to

Yale. She cannot show she acted differently in reliance on any representation

made to her, and, even if she could, her claim still fails because Yale's
                                                                   Yale’s written

policies render any alleged reliance unjustifiable.

      Accordingly, as set forth more fully below, the Court should grant summary

            Yale’s favor on each count of the Complaint.
judgment in Yale's




                                             2
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 11 of 56




I.                  FACTS1
       STATEMENT OF FACTS1

       A.      Plaintiff
               Plaintiff Commences Employment At Yale.

       On February 19, 2008, Yale informed Plaintiff of its intent to appoint her as

an Assistant Professor of Spanish in the Department. Plaintiffs
                                                     Plaintiff’s initial term was

                                                    2012.2
to be for four years, from July 1, 2008 to June 30, 2012.2

                                                            Yale’s Department of
       During this timeframe, the senior faculty members in Yale's

                            “Department”) were Rolena Adorno, David Jackson,
Spanish and Portuguese (the "Department")

                                                             Valis.3
Roberto Gonzalez Echevarria, Anibal Gonzalez Perez, and Noel Valis.3

       B.      Yale Appoints Plaintiff
                             Plaintiff as Associate Professor
                                                    Professor on Term.
                                                                 Term.

       In July 2013, Yale appointed Plaintiff to the position of Associate Professor

   Term.4 Under the Handbook, the standard for this appointment was that:
on Term.4

       …candidates must present significant published research and scholarship
       ...candidates
       representing early demonstrations of disciplinary and interdisciplinary
       leadership, excellent teaching and mentoring of students, and engaged
                  citizenship.5
       university citizenship.5

       The Case Summary summarizing the Department's
                                        Department’s view of Byrne's
                                                             Byrne’s

candidacy was tepid in its praise of her scholarship. While acknowledging that

her work was “extremely      focused,” it described her archival work as merely
             "extremely well focused,"

“solid,” and her written Spanish as merely "competent."
"solid,"                                   “competent.” The Case Summary

goes on to question whether her approach to scholarship impeded her ability to



1
  The facts set forth in this motion are, in accordance with Federal Rule of Civil Procedure 56,
stated in the light most favorable to Plaintiff. Yale reserves the right to dispute these facts in the
event this case proceeds to trial.
2
2 Byrne Offer Letter, at Byrne000010 —   – 11 (attached as Ex 2). Exhibit 1 1 to this memorandum is a
Table of Contents detailing the exhibits in this memorandum, per the Court's
                                                                          Court’s Chambers Practices.
3
  Valis Tr., p. 17:25 —
3 Valls               – 18:22. Cited pages from Professor Valis's
                                                             Valis’s deposition are attached as Ex. 3.
4
                                              Plaintiff’s deposition are attached as Ex. 4; Department
4 Byrne Tr., p. 170:5-10. Cited pages from Plaintiffs
Case Summary, at Byrne003397 —     – 99 (attached as Ex. 5).
5
5 Faculty Handbook, July 1, 2014, p. 31 (attached as Ex. 6).


                                                      3
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 12 of 56




offer interpretive insights, and noted the aspirational hope that her work would

“open                         vistas.”6 As Professor Valis explained, the Case
"open out to onto ever larger vistas."6

Summary stated Plaintiff was a “competent                      more.”7
                               "competent scholar. And nothing more."'

        C.      The Department Rejects Plaintiff's
                                       Plaintiff’s Leave Proposal.

        In September 2013, Plaintiff submitted a proposal pursuant to which she

                                                                  book.88
                                    (“APL”) to work on her fourth book.
sought an Associate Professor Leave ("APL")

Professors Adorno, Gonzalez Echevarria and Valis reported to Mary Miller, Dean

of Yale College, that they found the initial proposal “quite poor.”9 These three
                                                      "quite poor."

                                                       proposal.10 Plaintiff agreed
professors spoke to Plaintiff about their views on the proposal."

                 inadequate.11
the proposal was inadequate."

        The next year, in or about September 2014, Plaintiff submitted another APL

proposal. On October 17, 2014, Professor Gonzalez Echevarria responded with a

written summary conveying the concerns the Department had with her proposal —
                                                                            –

including, in part, that the proposal was “badly
                                          "badly written,”
                                                 written," a systemic issue she

                                             mistakes.12
could not resolve by correcting a select few mistakes.12

        After receiving a copy of this written summary, Plaintiff responded the next

day. 13                                  Department’s concerns “disingenuous,”
day.13  Her response labeled some of the Department's          "disingenuous,"

asked the Department members not to "close
                                    “close [their] minds to a fresh, modern



6
6 Ex. 5, Byrne003397 —  – 003399; Valis Tr., p. 34 (Ex. 3).
7
7 Valis Tr., p. 33 (Ex. 3).
8
6 Byrne Tr., pp. 226 —– 228 (Ex. 4).
9
9 Adorno E-mail, at BYRNE004813 (attached as Ex. 7);    Byrne Tr., p. 227:1-9 (Ex. 4).
10
" Byrne Tr., p. 227:1-9 (Ex. 4).
11
11 Byrne Tr., p. 227:1-25 (Ex. 4)
12
12 10/17/14 Letter, at BYRNE008973-74 (attached as Ex. 8); RGE Tr., pp. 60:23 —    – 61:9. Cited pages
from Roberto Gonzalez Echevarria's
                          Echevarria’s ("RGE")
                                       (“RGE”) deposition are attached as Ex. 9.
13
   10/18/14 Byrne Letter, at BYRNE008975 —
13 10/18/14                                – 77 (Ex. 10); Byrne Tr., p. 239:17 —
                                                                               – 240:3 (Ex. 4).

                                                         4
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 13 of 56




perspective,”                        “heartily disagree[d]”
perspective," and expressed that she "heartily disagree[d]" with their critiques of

her writing style, instead quoting various third-party reviews she had received on

her earlier work. She stated that the Department had not expressed “any
                                                                   "any sound

concerns”                                                                14
concerns" and that she “expected”
                       "expected" the Department to approve her proposal.
                                                                proposal."
                                                                          15
          Ultimately, after Plaintiff submitted a third, revised proposal,
                                                                 proposal,15 the

Department rejected her proposal, thus denying her the leave she had

requested.16
requested.16        When asked in her deposition when the alleged retaliation had

begun, Plaintiff pointed to the denial of her APL leave as the first instance of

“anger”                             Department.17
"anger" directed towards her by the Department.17

          D.     Plaintiff
                 Plaintiff Seeks the Recusal
                                     Recusal of
                                             of Two
                                                Two Professors

          On April 1, 2015, Plaintiff requested that Professors Adorno and Gonzalez

Echevarria recuse themselves from any involvement in her tenure case. Citing

Section IV.H.1 of the Faculty Handbook regarding conflicts of interest, she

                                                 "incapacity or unwillingness to
asserted that the professors had demonstrated an “incapacity

give [her] tenure case a fair and equitable hearing,"
                                            hearing,” and that they had an

“ideological           [sic]” to the Faculty of Arts and Sciences Tenure and
"ideological adversion [sic]"

                    (“FASTAP”).18
Appointments Policy ("FASTAP").15

          Plaintiff set forth a variety of reasons why she believed they held a bias

against her, but notably made no mention of retaliation, or the fact that she had




14
14   Ex. 10, at BYRNE008975 —   – 77.
15
15                                                                           – 87 (Ex. 11).
     Byrne Tr., pp. 242:1-243:19 (Ex. 4); Byrne APL Proposal, at BYRNE008978 —
16
16   Valis Tr., pp. 58:21 —
     Valls                – 59:2 (Ex. 3).
17
17                      – 7 (Ex. 4).
     Byrne Tr., p. 88:3 —
18
14   Byrne Recusal Letter, at BYRNE000464-465 (attached as Ex. 12).

                                                      5
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 14 of 56




allegedly complained of gender discrimination or otherwise engaged in some

                  activity.19
type of protected activity.19

       Yale’s policy is for professors to recuse themselves if they believe they
       Yale's

                                                                          recusal.20
have a conflict of interest; there is no third-party mechanism to require recusal."

Professor Adorno informed Plaintiff, on April 13, 2015, that she and Professor

                                                     Plaintiff’s tenure case.21
Gonzalez Echevarria would not recuse themselves from Plaintiffs         case.21

       E.      Yale Follows Its
                            Its Tenure Process to Consider Plaintiff's
                                                           Plaintiff’s Candidacy

       Although Professor Adorno declined to recuse herself from the tenure

process, she did recuse herself from chairing the smaller committee that was to

       Plaintiff’s tenure case in the first instance (the "Internal
assess Plaintiff's                                        “Internal Review

Committee”).22 Professor Valis took on this role in July 2015.23
Committee").22                                           2015.23

       Before Professor Valis filled this role, Professor Adorno had informed

Plaintiff of the tenure process, as Step 1                       requires.24
                                         1 of the FASTAP process requires.24
                                                                        25
(Professor Valis later repeated this step, in an abundance of caution.)
                                                              caution.)25  Professor

Adorno also called for Plaintiff to submit preliminary materials, consistent with

     2;26 Professor Valis received the requested materials?'
Step 2;26                                        materials.27




19
19 Ex. 12.
20
20 Dovidio Tr., p. 84:9 —
                        – 85:12. Cited pages from Jack Dovidio's
                                                       Dovidio’s deposition are attached as Ex. 13.
21
21 4/13/15 Adorno Letter, at P1416 (attached as Ex. 14).
22
22 Byrne Tr., p. 200:9 —
                       – 23 (Ex. 4).
23
23 Adorno Tr., p. 199:12-16. Cited pages from Rolena Adorno's
                                                       Adorno’s deposition are attached as Ex. 15.
24
24 Adorno Tr., p. 199:20 —  – 200:5 (Ex. 15); FASTAP Steps for Promotion, at BYRNE012566-574,
attached as Ex. 16.
25
25                     – 23 (Ex. 3).
   Valis Tr., p. 90:17 —
26
26 Adorno Tr., p. 200:6 — – 23 (Ex. 15); Ex. 16; 3/30/15 Adorno Letter, at BYRNE006632 —
                                                                                       – 35, attached
as Ex. 17.
27
                       – 91:7 (Ex. 3).
22 Valis Tr., p. 90:24 —


                                                     6
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 15 of 56




        When Professor Adorno decided not to chair the Internal Review

Committee, Senior Associate Dean John Mangan informed her that, consistent

with Step 3 of the FASTAP process, the Faculty of Arts & Sciences ("FAS")
                                                                  (“FAS”)

Dean’s Office would oversee composition of that committee. 28
Dean's                                          committee.28  The purpose of

this “smaller”
     "smaller" committee was to read the materials associated with Plaintiffs
                                                                   Plaintiff’s

                                              “larger” committee, which would
tenure case, and make a recommendation to the "larger"

             tenure.29
then vote on tenure.29

        Ultimately, the Internal Review Committee's
                                        Committee’s members were Professors

Valis and Jackson, and Professors Howard Bloch and Giuseppe Mazzotta from

Yale's                                    respectively.30 Mazzotta's
Yale’s departments of French and Italian, respectively.30 Mazzotta’s expertise

made him familiar with the work of Ficino, the subject of Plaintiffs        book.31
                                                          Plaintiff’s third book.31

        The larger committee, which voted on Plaintiffs
                                             Plaintiff’s tenure case, included the

senior faculty of the Department, plus Professors Bloch and Mazzotta as

          members.32 Jack Dovidio, FAS Dean for Academic Affairs, also
nonvoting members.32

attended as an observer, to ensure that those participating in the tenure review

        “deviat[e] from the faculty handbook, and the FASTAP 2007 guidelines,
did not "deviat[e]

                               well.”33
and the promotions handbook as well."33




28
28 Adorno Tr., p.204:4-13
                 p. 204:4 – 13 (Ex. 15); Valis Tr., p. 101:2 —17
                                                             – 17 (Ex. 3).
29
28 Valis Tr., pp. 99:13 —– 100:19 (Ex. 3).
30
30 Valis Tr., pp. 92:15 —– 93:13 (Ex. 3).
31
                       – 24 (Ex. 3).
31 Valis Tr., p. 93:18 —
32
32 Valis Tr., pp. 100:24 —– 101:1, 106:19 —– 25, 107:1-5 (Ex. 3).
33
33 Dovidio Tr., pp. 5:17-20, 134:2 — – 135:8 (Ex. 13); Valis Tr., pp. 100:6 —
                                                                            – 101:1 (Ex. 3).

                                                          7
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 16 of 56




        As required by the FASTAP process and in conjunction with Amy

                                   Humanities,34 Professor Valis worked to
Hungerford, Divisional Director of Humanities,34

secure, contact and then track responses from the external referees —
                                                                    – individuals

from outside of Yale asked to review Plaintiffs  scholarship.35 Professor Valis
                                     Plaintiff’s scholarship.35
                                                            36
also scheduled a Tenure Appointments Committee review date;
                                                      date;36  submitted and

                                 materials;37 ensured that the external referees
         Plaintiff’s tenure case materials;37
reviewed Plaintiffs

                                 materials;38 tracked the substantive responses
         Plaintiff’s tenure case materials;38
received Plaintiff's

from external referees asked to opine on Plaintiffs  scholarship;39 and ensured
                                         Plaintiff’s scholarship;39

that the tenure case materials were uploaded and available on Interfolio, Yale's
                                                                          Yale’s

                    system.40 At that point, all that remained was for the
document management system."

Internal Review Committee and Department faculty to deliberate on Plaintiffs
                                                                  Plaintiff’s

case, and to inform Plaintiff of the Department's             tenure.41
                                     Department’s decision on tenure.'"

       F.       Yale Receives Negative Feedback on Plaintiff's
                                                   Plaintiff’s Tenure Case.

        Although the FASTAP process requires external referee letters, those

familiar with the tenure process know that external referees “don’t
                                                             "don't write negative

                 rarely….”42 In general, external referee letters “tend
letters but very rarely...."42                                    "tend to be highly

laudatory      because       the    people      writing    them      tend     to   suppress        their

reservations…and…tilt them to the positive side in order to not harm someone
reservations...and...tilt



34
34 Hungerford Tr., p. 10:9-18. Cited pages from Ms. Hungerford's
                                                          Hungerford’s deposition are attached as Ex. 18.
35
35 Valis Tr., p. 113:9 —
                       – 16 (Ex. 3).
36
36 Valis Tr., pp. 113:17- 114:3 (Ex. 3)(describing compliance with Step 5 of the FASTAP process,
which would have been necessary had Plaintiffs
                                            Plaintiff’s tenure case passed the Departmental level)
37
37 Valis Tr., p. 114:4 - 15 (Ex. 3)(describing compliance with Step 6 of the FASTAP process)
38
38 Valis Tr., p. 114:18 —– 115:4 (Ex. 3)(describing compliance with Step 7 of the FASTAP process)
39
38 Valis Tr., pp. 115:5 —– 116:11 (Ex. 3)(describing compliance with Step 8 of the FASTAP process)
48
40
                          – 118:1 (Ex. 3)(describing compliance with Step 9 of the FASTAP process).
   Valis Tr., pp. 117:12 —118:1
41
41 See FASTAP Steps, Ex. 16, at BYRNE012573 -74.
42
42 Hungerford Tr., pp. 188:9 —  – 10 (Ex. 18).

                                                       8
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 17 of 56




                                        tenure.”43 Even a review that seems
who is in the position of coming up for tenure."'"

“lukewarm”
"lukewarm" to an outsider would be “unusual”
                                   "unusual" in the context of the external

       process.44
review process."

        Ultimately, Yale received eight letters from external referees who reviewed

Plaintiffs  work.45
Plaintiff’s work."      Divisional Director Hungerford testified that she has read

hundreds of external referee letters, and more than two negative letters in a

                      “noticeable.”46 At least three of Plaintiff's
single tenure case is "noticeable."'"                   Plaintiff’s letters contained

strong criticisms of her work, including:

External Referee RF 47
                 RF 47
External

       “…the initial reception of Byrne's
     o "...the                       Byrne’s book has been generally positive.
       Having myself studied the intersection of the legal discourses, institutions
                                                                   reservations.”
       and literary texts, and Spanish historiography, I have some reservations."

       “In her studies I have found no theoretical or methodological grounding;
     o "In
       she appears to be working with the assumption that philology and
       historicist contextualization are a method of study that needs no
       justification."
       justification.”

       “…her unchanging adherence to a well-established but seriously limiting
     o "...her
       scholarly paradigm will not place her among the leading scholars in the
                                         studies.”48
       general field of Spanish literary studies."'"

External
External referee AC

       “…the interpretive power and insights demonstrated in this book are
     o "...the
       somewhat limited. The work strikes me as the effort of someone who was
       still discovering her own critical voice."
                                          voice.”




43
43 Bloch Tr., pp. 42:6 —
                       – 23. Cited pages from Howard Bloch's
                                                      Bloch’s deposition are attached as Ex. 19.
44
" Bloch Tr., p. 43:2 —– 9 (Ex. 19).
45
   Valis Tr., 115:11 —
43 Valls             – 116:11 (Ex. 3).
46
46 Hungerford Tr., p. 187:11 — – 188:16 (Ex. 18).
47
47 Because Yale promises external referees confidentiality, Yale uses initials instead of full names
in this memorandum. The cited letters, however, have not been redacted.
48
48 RF External Referee Letter, at Byrne003634-39 (attached as Ex. 20).


                                                     9
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 18 of 56




   o
   o “I think there are some false assumptions at work in the [Cervantes] book
     "I
                                        project.”
     that cloud an otherwise successful project."

   o “And
     "And yet, for a number of reasons, the [Ficino] book falls short of what it
     might have been."
                been.”

     “A good bit of the research presented is only partially digested, so that
   o "A
     while it is cogently laid out we are often left wondering about the
                              Ficino’s ideas."
     importance and impact of Ficino's ideas.”

   o
   o "...in
     “…in my view [the Ficino book] lacks the interpretive insight that the
                                   49
     Cervantes book demonstrates.”
                    demonstrates." 49

External
External Referee AW
                 AW

     "Unfortunately, the book reads very much like a minimally revised
   o “Unfortunately,
     dissertation. It is often difficult to see the forest for the trees."
                                                                   trees.”

   o “Although
     "Although this is a solid contribution to Cervantes scholarship, I do have
           reservations.”
     some reservations."

     "Byrne's most recent book, Ficino in Spain, is also admirable in its
   o “Byrne’s
     erudition but somewhat disappointing in its execution."
                                                 execution.”

   o
   o "...I
     “…I think her work would have greater impact if she were a more engaging
     writer.”
     writer."

     “…I would not say that her work has resulted in a paradigm shift, opened
   o "...I
     up a new field, or attracted the attention of scholars beyond specialists in
                            literature.”50
     early modern Spanish literature."50

                       – who estimated that he has reviewed as many as 320
       Professor Bloch —
                                          51 –
external referee letters during his career
                                    career51 — explained that of the roughly 40

tenure cases he had been involved with, the AC letter was among the ten worst

               read.52 Similarly, Professor Bloch expressed that the final line of
letters he had read.52




49
49 AC External Referee Letter, at Byrne003618-20 (attached as Ex. 21).
50
55 AW External Referee Letter, at Byrne003650-53 (Ex. 22).
51
51 Bloch Tr., pp. 42:13-23 (Ex. 19).
52
                       – 43:9 (Ex. 19).
52 Bloch Tr., pp. 42:6 —


                                                    10
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 19 of 56




the RF letter was “as
                  "as damning as one can find in any"
                                                 any” set of letters, and that the

RF letter “would
          "would fall in the bottom percentile of such letters"             seen.53
                                                       letters” that he has seen.53

       G.          Standard for
               The Standard for Tenure

       As set forth in the Faculty Handbook, the standard applied in tenure cases

is as follows:

       A candidate for appointment or promotion to a tenure position…must
                                                               position...must have
       attained scholarly or creative distinction of a high quality as demonstrated
       by both written work and teaching. Consideration for tenure emphasizes
       the impact and continuing promise, at the very highest levels, of the
       candidate's research and scholarship, as well as excellent teaching and
       candidate’s
       engaged University citizenship within and beyond a department….     54
                                                             department...54

The Faculty Handbook emphasizes that: "Tenured
                                      “Tenured faculty at Yale are expected to

                                                                world.”55
stand among the foremost leaders in their fields throughout the world."55

Professor Bloch, in describing his view of the tenure standard, explained that

“the
"the scholarship has to distinguish the faculty member as one of not only the

leaders in his or her field, but someone who has made an original and significant

contribution to that field and whose work also appeals to scholars outside of a

       field.”56
narrow field."56

       As Plaintiff admitted, Yale has a "high
                                         “high standard"
                                               standard” for promotion to tenure,

and “[t]here’s
    "[t]here's more expected of people in the Ivy League than [is expected of]

                      League.”57
people not in the Ivy League."57

       H.      The Internal
                   Internal Review Committee Does Not Find
                                                      Find Plaintiff Tenurable.
                                                           Plaintiff Tenurable.




 53
 53 Bloch Tr., pp. 52:15 —
                         – 53:20 (Ex. 19).
"54 Faculty Handbook, pages 31-32 at Byrne000052-53 (Ex. 6).
 55
 55 Ex. 6, at BYRNE000053.
 56
 56 Bloch Tr., p. 17:8-19 (Ex. 19).
 57
 57 Byrne Tr., pp. 100:22 —– 101:5, 215:2 —
                                          – 22 (Ex. 4).

                                                   11
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 20 of 56




        As Step 10 of the FASTAP process requires, the Internal Review Committee
                                                                    58
met on February 3, 2016 to deliberate about Plaintiffs
                                            Plaintiff’s tenure case.
                                                               case.58 At the

conclusion of the meeting, Professors Valis, Bloch and Mazzotta determined that

Plaintiff was not tenurable; Professor Jackson thought she was.59
                                                               59


                                      Plaintiff’s work was “marginally
        As Professor Bloch explained, Plaintiffs           "marginally competent,

                                     Yale.”60 He concluded that the external
                       for…tenure at Yale.""
but that is not enough for...tenure

referee letters did not "shine"
                        “shine” and were "not                       letters.”61
                                         “not a high-ranking set of letters."81

When asked why he did not find her tenurable, he explained that he "felt
                                                                   “felt her

scholarly work was not of the level that one expects from a tenured faculty

          Yale.”62 Professors Valis and Mazzotta shared a similar view. When
member at Yale."62

                                        Yale’s tenure standard, Professor Mazzotta
asked if he found Plaintiff to have met Yale's

                                                                      figure.”63
                  didn't think that I was dealing with an exceptional figure."
        “I really didn’t
stated, "I                                                                     63


Similarly, Professor Valis expressed that Plaintiff "did
                                                    “did not meet the very highest

                                              tenured.”64
standards that Yale wanted for somebody to be tenured."84

       I.
       I.           Department Votes Against Granting
                The Department               Granting Plaintiff
                                                      Plaintiff Tenure

        On February 9, 2016, the five senior faculty members of the Department,

and Professors Bloch and Mazzotta, met to deliberate on Plaintiffs
                                                        Plaintiff’s tenure case,




58
58 Valis Summary of 2/3/16 Meeting, at BYRNE000374 —    – 376 (attached as Ex. 23); Valis Tr., p. 130:5-
                                                   rd
16 (Ex. 3)(authenticating summary of February 33rd    meeting).
59
59 Ex. 23, at Byrne000376.
60
60 Bloch Tr., pp. 36:8 —– 37:22 (Ex. 19).
61
61 Bloch Tr., pp. 36:8 —– 37:22 (Ex. 19).
62
62 Bloch Tr., pp. 54:24 —– 55:3 (Ex. 19).
63
63 Mazzotta Tr., pp. 19:19 — – 20:10. Cited pages from Giuseppe Mazzotta's
                                                                  Mazzotta’s deposition are attached
as Ex. 24.
64
m                       – 25 (Ex. 3).
   Valis Tr., p. 220:19 —

                                                      12
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 21 of 56



                                                  65
as contemplated by Step 11 of the FASTAP process.
                                         process.65  Dean Dovidio observed

the proceedings to ensure they met all procedural requirements, but did not

opine on Plaintiffs                     tenure.66
         Plaintiff’s qualifications for tenure.66

       Professors Adorno and Gonzalez Echevarria shared the majority view of

the Internal Review Committee. Professor Gonzalez Echevarria's
                                                  Echevarria’s view was that

Plaintiff was not “tenurable
                  "tenurable at Yale because of the poor quality of her work,"
                                                                        work,” and

that she lacked “critical             sophistication.”67 He believed that her
                "critical insight and sophistication."67

                                                   “like the rest of her work:
Cervantes book, the second of her three books, was "like

very poorly written. [Plaintiff] has a penchant for clichés, malapropisms, and very
                           68
inelegant turns of phrase.”
                   phrase."65

       Professor Adorno, when asked why she voted against granting Plaintiff

tenure, explained that she had reached that decision because of the “quality
                                                                    "quality of

[Plaintiff's]
[Plaintiff’s] academic work at that point."
                                    point.” Specifically, Professor Adorno noted

     Plaintiff’s third book, on Ficino, failed to demonstrate the “upward
that Plaintiffs                                                           trajectory”
                                                                  "upward trajectory"

that Professor Adorno had expected to see after reading the Cervantes book and

                   Plaintiff’s 2013 promotion.69
voting in favor of Plaintiffs                 69


                                                                             70
       Professor Valis drafted a summary of the meeting after its conclusion.
                                                                  conclusion.70

The notes reflect that the five voting members of the committee—senior faculty

members Adorno, Jackson, Gonzalez Echevarria, Gonzalez Perez and Valis-
                                                                 Valis—



65
65 Valis Summary from 2/9/16 Departmental Vote Meeting, at BYRNE9051-57; Valis Tr., pp. 99:13 —   –
100:13, 143:23 — – 144:2 (Ex. 3) (authenticating summary); Ex. 16, at Step 11.
66
66 Dovidio Tr., p. 134:2 —– 135:8 (Ex. 13).
67
67 RGE Tr., pp. 205:2 — – 205:16 (Ex. 9).
68
68 RGE Tr., p. 205:2 — – 24 (Ex. 9).
69                         – 209:10 (Ex. 15).
   Adorno Tr., p. 208:24 —
70
70 Ex. 25; Valis Tr., pp. 143:23 —– 144:7 (Ex. 3) (authenticating summary of February 9 meeting).

                                                   13
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 22 of 56




voted three against tenure, and two in favor. Dean Dovidio counted the votes.

The 3-2 vote resulted in an unfavorable decision on Plaintiffs
                                                    Plaintiff’s tenure case at the

           level.71 Thus, her case did not proceed to any higher levels of review.
Department level."

        As required by Step 12 of the FASTAP process, Professor Valis and Dean

                                                                             vote.72
Dovidio later met with Plaintiff to tell her about the results of the tenure vote."

        J.      Plaintiff Appeals the Decision to Deny Her
                Plaintiff                              Her Tenure

        On March 2 and March 8, 2016, Plaintiff submitted appeals of the decision

to deny her tenure, alleging retaliation for the first time, and other perceived flaws

       Department’s review of her tenure case.73 In April 2016, Provost Benjamin
                                         case."
in the Department's

                                                              appeal.74
Polak appointed a Faculty Review Committee to investigate the appeal.74

                                            Plaintiff’s appeals, the Faculty Review
        On July 25, 2016, after a review of Plaintiffs

                                   Provost.75 The report concluded, in part, that
Committee provided a report to the Provost.75

the committee "found
              “found no evidence that the decision in this case was based on

anything other than academic grounds.”76
                             grounds."76 The Review Committee noted the steps

Yale had taken to ensuring a fair process. For example: the appointments of

                                          Plaintiff’s tenure case, based on their
Professors Bloch and Mazzotta to evaluate Plaintiffs

“independence              expertise;” the active role taken by the FAS Dean's
"independence and relevant expertise;"                                  Dean’s

Office and Humanities Divisional Chair in selecting external referees; and the




71
71 Ex. 25, at BYRNE009057.
72
72 Valis Tr., p. 173:14-18 (Ex. 3).
73
73 Byrne 3/2/16 Appeal Letter, at   P755 —
                                         – P770 (attached as Ex. 26); Byrne 3/8/16 Appeal Letter, at
BYRNE009152 —    – 9165 (attached as Ex. 27).
74
                      – 30:13. Cited pages from Benjamin Polak's
74 Polak Tr., p. 29:8 —                                  Polak’s deposition are attached as Ex. 28.
75
75 Faculty Review Committee Report, dated 7/25/16, at Byrne009113 —  – 9117, attached as Ex. 29.
76
76 Ex. 29, at Byrne009115.


                                                    14
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 23 of 56




                                                                      vote.77
Dean of Academic Affairs attending the departmental meeting and final vote.77

The Review Committee also determined that it could "not
                                                   “not find evidence that

[Plaintiff] suffered retaliation in this tenure review process because of anything

she may have said or not have said specifically regarding sexual harassment or

                      workplace.”78
discrimination in the workplace.""

       On August 23, 2016, Provost Polak accepted the committee’s
                                                      committee's findings of

                                                       Plaintiff.79
fact and conclusions and communicated that decision to Plaintiff."

       Plaintiff had applied for a position with the University of Nevada-Las Vegas

        2015,80 well before the tenure decision. On March 16, 2016, just two weeks
in Fall 2015,80
                                                                               81 In
after submitting her first appeal, Plaintiff accepted UNLV's
                                                      UNLV’s employment offer.
                                                                        offer.81

           23rd letter, the Provost approved Plaintiff's
his August 23rd                              Plaintiff’s request for an unpaid

                                                  institution.82
leave, with permission for her to work at another institution.82

       K.      Plaintiff's
               Plaintiff’s Alleged
                           Alleged Protected
                                   Protected Activity

       On or about March 24, 2015, Yale launched a Climate Review of the

Department.83 Yale tasked two trained attorneys, Barbara Goren (a New Haven-
Department.83

                                                          Yale’s Office for Equal
area practitioner) and Jamaal Thomas (a representative of Yale's

                                     “educational and employment environment
Opportunity Programs), to assess the "educational

                                 Portuguese.”84 As part of this process,
in the department of Spanish and Portuguese.""




77
77 Ex. 29, at Byrne009115.
78
78 Ex. 29, at Byrne009115.
79
78 8/23/16 Polak Letter, at P652, attached as Ex. 30.
80
80 11/9/2015 E-mail from Ileana Jara Yupanqui, at BYRNE018980 (attached as Ex.       31).
81
81 3/7/16 Offer Letter from UNLV, at BYRNE018999 —   – 19001 (attached as Ex. 32).
82
82 Ex. 30.
83
83 3/24/15 E-mail from Polak, Cooley and Gendler, at P1374 (attached as Ex. 33).
84
84 Ex. 33.


                                                    15
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 24 of 56




Attorneys Goren and Thomas asked people associated with the Department to

              voluntarily;85 Plaintiff agreed to do so in the spring of 2015.86
speak to them voluntarily;85                                            2015.86

       Plaintiff spoke to Attorneys Goren and Thomas about “intellectual
                                                           "intellectual

harassment,” "social
harassment," “social harassment,"
                     harassment,” and alleged sexual harassment by Professor

         Echevarria.87 Plaintiff principally described "intellectual
Gonzalez Echevarria.87                                 “intellectual harassment"
                                                                     harassment” as

her telling Dean Miller that Professor Adorno should no longer be chair, followed

       Department’s determination that “all
by the Department's                    "all of a sudden the same work that was

good is no longer good.” 88
                  good."88  More broadly, she described it as the "imposition
                                                                  “imposition of

one    person’s                                         89
       person's thoughts          on another person….”
                                             person...."89 She                  described   “social
                                                                                            "social
                                                          90
harassment” as having to socialize with Professor Adorno. 9°
harassment"

       Finally, with regard to sexual harassment, Plaintiff stated that Professor

Gonzalez Echevarria had once played with her hair; that Professor Gonzalez

Echevarria had kissed her on the mouth at a party celebrating Dean Miller; and

that Professor Gonzalez Echevarria had once told her a joke about having sex

               up.91 She also alleged an incident in 2014 when Professor
while standing up.91
                                                                           92
Gonzalez Echevarria had asked her to sit next to him on a two-person couch.
                                                                     couch.92

       Plaintiff has no evidence the Climate Reviewers told Professor Gonzalez

                                             interview.93 To the contrary,
Echevarria what she had told them during her interview."



85
85 3/27/15 E-mail from Office of the Provost, at BYRNE003138      (attached as Ex. 34).
86
86 Byrne Tr., p. 44:7 —
                      – 24 (Ex. 4).
87
87 Byrne Tr., p. 46:25 —
                       – 47:11 (Ex. 4)
88
88 Byrne Tr., p. 47:21 —
                       – 48:2 (Ex. 4).
89
89 Byrne Tr., p. 48:19-49:1 (Ex. 4).
90
                       – 50:25 (Ex. 4).
98 Byrne Tr., p. 49:16 —
91
91 Byrne Tr., pp. 52:17 —– 53:9; 61:7-21; 63:7 —
                                               – 63:12 (Ex. 4).
92
92 Byrne Tr., pp. 63:23 —– 65:15 (Ex. 4).
93
93 Byrne Tr., pp. 57:21-24 (Ex. 4).


                                                     16
           Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 25 of 56




Attorney Thomas testified that he never spoke to Professors Gonzalez

                                                                    allegations.94
                                      Plaintiff’s sexual harassment allegations."
Echevarria, Adorno or Valis regarding Plaintiffs

           Similarly, Plaintiff alleges she engaged in protected activity by participating

in the Title IX process that Yale initiated in connection with allegations against

                   Echevarria.95 She recalled three or four separate meetings
Professor Gonzalez Echevarria."

with the Title IX office, beginning on December 1, 2015 and ending in Spring

2016.96
2016.96         During this Title IX process, she shared the same details she had

                                                                     Review.97
previously shared with Attorneys Goren and Thomas during the Climate Review."

Plaintiff first spoke with University Title IX Coordinator, Deputy Dean Stephanie

Spangler, who asked Plaintiff if she wished to bring a complaint against

Professor Gonzalez Echevarria. Plaintiff declined, explaining that her “complaint
                                                                       "complaint

                                   harassment….”98
with him was more the intellectual harassment...."98

           In Spring 2016, a Title IX investigator told her that Professor Gonzalez

Echevarria had responded to her allegations. This is the only information she

has to suggest that the Title IX office had shared her complaints with the

Department.99 This occurred after the Department had voted against tenure and
Department.99

after it had informed Plaintiff of the outcome of the vote.100
                                                           100


II.        ARGUMENT

           A.      Summary Judgment
                           Judgment Standard.



94
94 Thomas Tr., p. 107:11 — – 20. Cited                   Thomas’s deposition are attached as Ex. 42.
                                          pages from Mr. Thomas's
95
95 Byrne Tr., pp. 70:2 —– 15 (Ex. 4).
96
96 Byrne Tr., pp. 70:15 —– 25; 74:15 —–   74:24 (Ex. 4).
97
97 Byrne Tr., pp. 78:8 —– 17 (Ex. 4).
98
                      – 72:22 (Ex. 4).
98 Byrne Tr., p. 72:8 —
99
                       – 22 (Ex. 4).
99 Byrne Tr., p. 73:11 —
100
      Byrne Tr., p. 81:3 —
                         – 25 (Ex. 4).

                                                           17
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 26 of 56




      Defendant is entitled to summary judgment because there is no genuine

dispute as to any material factual issue for trial. Fed. R. Civ. P. 56(e); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986) ("One
                                              (“One of the principal purposes of the

summary judgment rule is to isolate and dispose of factually unsupported claims

. . . and . . . it should be interpreted in a way which allows it to accomplish this

purpose.”).                                      “there is no genuine issue
purpose."). Summary judgment is appropriate when "there

as to any material fact and . . . the moving party is entitled to a judgment as a

          law.” Fed. R. Civ. P. 56(c). A fact is "material"
matter of law."                                  “material” if it “might
                                                                  "might affect the

outcome of the suit under the governing law."
                                        law.” Anderson v. Liberty Lobby, Inc.,
                                                                         Inc.,

477 U.S. 242, 248 (1986). An issue of fact is "genuine"
                                              “genuine” if "the
                                                           “the evidence is such

                                                                party.” Id.
that a reasonable jury could return a verdict for the nonmoving party."

(emphasis added). See also Dister v. Continental
                                     Continental Group, Inc., 859 F.2d 1108, 1114

(2d Cir. 1988); Meiri
                Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985).

      B.     Plaintiff Cannot Prove Her
             Plaintiff               Her Title VII and CFEPA Retaliation Claims.
                                               VII and
             (Counts One and   Two).
                          and Two).
      Plaintiffs
      Plaintiff’s Title VII and CFEPA retaliation claim fails for two reasons. First,

much of the alleged protected activity she relies upon is not, in fact, protected

activity; rather, to the extent she “spoke out,” she did so regarding matters
                                    "spoke out,"

wholly unrelated to Title VII. Second, her claims must fail because she has no

              Yale’s legitimate, non-retaliatory reason for the tenure decision was
evidence that Yale's

pretext for retaliation.

                        “Title VII retaliation claim…using
      Courts evaluate a "Title                 claim...using the same three-step

McDonnell-Douglas
McDonnell-Douglas burden-shifting framework as a Title VII discrimination

claim.”
claim." Ruiz v. City of
                     of Bridgeport, No. 3:15-cv-253(AWT), 2018 U.S. Dist. LEXIS

                                             18
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 27 of 56




190650, at *37 (D. Conn. Sep. 4, 2018). At the first step, Plaintiff bears the burden

                “a prima facie case of retaliation."
of establishing "a                     retaliation.” Hicks v. Baines, 593 F.3d 159,

164 (2d Cir. 2010). In order to do so, Plaintiff must prove four elements: "(1)

participation in a protected activity; (2) that [Yale] knew of the protected activity;

(3) an adverse employment action; and (4) a causal connection between the

protected activity and the adverse employment action." Id. (quoting Jute v.

Hamilton Sundstrand
         Sundstrand Corp., 420 F.3d 166, 173 (2d Cir. 2005)).

       If Plaintiff establishes a prima facie case of retaliation, then in order to

rebut the presumption of retaliation, Yale must "articulate
                                                “articulate a legitimate, non-

                                                       Id. (quoting Jute, 420 F.3d
retaliatory reason for the adverse employment action." Id.

at 173). Once Yale does so, the burden shifts back to Plaintiff. See id. At this

point, Plaintiff must show that the reason offered by the employer is merely

pretext, and that the employer's "desire to retaliate" was the actual "but-for cause

of the challenged employment action." Ya-Chen Chen v. City Univ. of
                                                                 of N.Y., 805

F.3d 59, 70 (2d Cir. 2015) (quoting Univ. of
                                          of Tex.
                                             Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

                                                                            id.101
338 (2013)). If Plaintiff fails to do so, her claims must be dismissed. See id.101




101
701 "Retaliation
    “Retaliation claims under Title VII...and
                                         VII…and the CFEPA are analyzed under the same burden-
                                   above.” Maynard
shifting framework described above."        Maynard v. Stonington Cmty. Ctr., No. 3:15-CV-483, 2018
U.S. Dist., LEXIS 64027, at *19-20
                               *19–20 (D. Conn. Mar. 31, 2018). “Because
                                                                 "Because federal law guides analysis
of Connecticut's anti-discrimination statutes, including CFEPA," CFEPA,” the Court should analyze
Plaintiff's federal and state discrimination claims together. See Jackson v. Post
                                                                                Post Univ., Inc., 836 F.
Supp. 2d 65, 82 (D. Conn. 2011). For this same reason, courts have applied the but-for causation
standard to both Title VII and CFEPA retaliation claims, and the Court should do so in this case as
well. See, e.g., Maynard, 2018 U.S. Dist. LEXIS 64027, at *19-20;
                                                              *19–20; Falcon v. State of
                                                                                      of Conn. Judicial
                                                                                               Judicial
Branch, 2018 U.S. Dist. LEXIS 196230, at *25-26
                                             *25–26 (D. Conn. Sept. 25, 2018) (describing the elements
of a Title VII retaliation claim as including but-for causation, and then noting that the elements of a
retaliation claim are identical under CFEPA and Title VII). If this Court determines, however, that
the standard of proof on a CFEPA retaliation claim is not clear as a matter of state law, this issue
should be certified to the Connecticut Supreme Court.

                                                      19
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 28 of 56




             1. Plaintiff Cannot Premise Her Retaliation Claim on Three “Generic”
                                                                        "Generic"
                Complaints She Relies Upon as Incidents of Protected Activity.

      Three of the occasions on which Plaintiff allegedly spoke out against her

Department have nothing at all to do with alleged sexual harassment, or any other

subject matter that falls within the scope of Title VII. Her retaliation claim must

fail to the extent it relies on these three examples of purported protected activity.

      Informal complaints can constitute protected activity only if they are

“sufficiently specific to make it clear that the employee is complaining about
"sufficiently

conduct prohibited by law; generalized complaints about a supervisors
                                                          supervisor's treatment

are insufficient."
    insufficient.” Saliga v. Chemtura Corp., No. 12-cv-832, 2015 U.S. Dist. LEXIS

133135, at *44-45 (D. Conn. Sep. 30, 2015).        “Complaints presenting general
                                                   "Complaints

allegations of harassment unrelated to protected class are not protected activity

            VII…or CFEPA."
under Title VII...or CFEPA.” Id.;
                             Id.; see also Rojas v. Roman Catholic Diocese of
                                                                           of

Rochester, 660 F.3d 98, 108 (2d Cir. 2011).

      Plaintiff’s own descriptions of the FASTAP review meeting, as well as her
      Plaintiffs

meetings with Mary Miller and Ben Polak, make it clear that her informal

complaints presented general allegations of mistreatment, wholly unrelated to

any protected class. First, in early 2015, Plaintiff attended a University meeting

regarding FASTAP. There is no evidence that any tenured faculty member in her

Department was present or otherwise was aware of her statements at the

meeting. Plaintiff spoke about her concerns that the Department was not

honoring the FASTAP process, and that certain professors were not acting




                                              20
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 29 of 56



                                                                                102
responsibly, not granting fair hearings, and were "retaliating"
                                                  “retaliating” against people.
                                                                        people.102

She later summarized her concerns in an e-mail to a Yale colleague, Kathryn

                                           issue.103
Lofton, and did not refer to any Title VII issue.103

       Second, in early 2015, Provost Benjamin Polak held a “listening session”
                                                            "listening session"

meeting regarding the FASTAP process. Plaintiff was the only member of the

               attended.104 During this meeting, Plaintiff again complained that
Department who attended.104

the FASTAP process was being abused in the Department, but she did not

                                            process.105
identify those responsible for abuse of the process.105

       Third and finally, in May 2014, Dean Miller met with Plaintiff, as she did with

all other members of the Department, as part of her effort to determine the next

           chair.106 During the meeting, Plaintiff told Dean Miller that Professor
Department chair.106

Adorno should not continue as chair, because she engaged in "little
                                                            “little wars”
                                                                    wars" with

                                                       Perez.107 When asked
two of her colleagues, Professors Jackson and Gonzalez Perez."'

         “for sure"
what she "for sure” told Dean Miller, Plaintiff responded: “Only
                                                           "Only that she should

                               again.”108 Later, she recalled identifying
not make Rolena [Adorno] chair again."108

Professors Valis, Jackson and Gonzalez Perez as potential replacements for

          Adorno.109 Plaintiff also recalled discussing with Dean Miller the
Professor Adorno.109




102
    Byrne Tr., p. 202:10 —
                         – 203:5 (Ex. 4).
103
" 3 Byrne Tr., pp. 203:23 —  – 204:2; BYRNE013578 —
                                                  – 579 (Ex. 4). Plaintiff admits that the summary
included all of the concerns she raised at the meeting. Byrne Tr., pp. 203:23 —
                                                                              – 204:2 (Ex. 4).
104
    Byrne Tr., pp. 204:3 —– 16 (Ex. 4).
105
705 Byrne Tr., p. 205:7 —
                        – 15 (Ex. 4).
106
    Byrne Tr., pp. 11:21-12:19 (Ex. 4).
107
1" Byrne Tr., pp. 13:18-14:7 (Ex. 4).
108
708 Byrne Tr., p. 14:14-18 (Ex. 4).
109
709 Byrne Tr., pp. 22:16 —– 23:2; 29:1-4 (Ex. 4).

                                                   21
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 30 of 56




“harassment”             students.110 Although she could not remember the
"harassment" of graduate students.11°

exact words she shared with Dean Miller, she did recall that, at the time, her

concern was that Professor Adorno "had
                                  “had a tendency to tell students what they

                                                                work.”111
had to work on as opposed to getting them to produce their best work."111

        All of these complaints, as Plaintiff herself described them in her sworn

testimony, are too generic to rise to the level of Title VII protected activity.

                 2. Plaintiff
                    Plaintiff Cannot Premise Her
                                               Her Retaliation        Claim    on     Her
                    Communications with a Student Newspaper.

        Plaintiff also attempts to rely on her communications with a student

newspaper. Although a "person's
                      “person’s dealings with a newspaper reporter could

conceivably qualify as opposing any practice made an unlawful employment

practice by Title VII,"
                  VII,” this can only be so if the article reflects a complaint by the

          “that [s]he was being subjected to discrimination…of
plaintiff "that                              discrimination...of a type prohibited

by Title VII."
         VII.” Bazile v. City of
                              of N.Y., 215 F. Supp. 2d 354, 384-85 (S.D.N.Y. 2002).

        Plaintiff argues that she communicated with a student reporter from the

Yale Daily News during Fall 2014 and Spring 2015, culminating in an article that

                      name.112 In addition to e-mail exchanges, Plaintiff recalled
          Plaintiff’s name.112
mentioned Plaintiff's

one conversation in which she told the reporter—an undergraduate student—

about the allegations of sexual harassment against Professor Gonzalez

Echevarria.113 Plaintiff could not recall which examples of sexual harassment she
Echevarria.113




110
1"  Byrne Tr., p. 28:1-9 (Ex. 4).
111
111 Byrne Tr., p. 28:18-25 (Ex. 4).
112
112 Byrne Tr., pp. 31:18 —– 32:5 (Ex. 4).
113
113 Byrne Tr., p. 34:2 —
                       – 34:15; 41:18 —19
                                       – 19 (Ex. 4).

                                                       22
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 31 of 56




    shared.114 Aside from the article published March 25, 2015,115
had shared.114                                            2015,115 Plaintiff has no

information to suggest that the reporter informed Professors Gonzalez Echevarria

                                      Plaintiff.116
or Adorno about her conversation with Plaintiff.116

                                             article117 includes a section regarding
          The March 25, 2015 Yale Daily News article"'

harassment allegations, but Plaintiff's
                            Plaintiff’s contribution is only that she heard

“harassing
"harassing comments made by professors,"
                            professors,” unconnected to any protected class.

She did not name any perpetrators and even stated that she had not seen any

such behavior since December 2014. Such general allegations fail to meet the

standard for protected activity under Title VII. See id.; Saliga, 2015 U.S. Dist.

LEXIS 133135, at *44-45.

                  3. Yale Has Provided
                               Provided a Legitimate, Non-Retaliatory Reason for the
                     Decision to Deny Plaintiff
                                      Plaintiff Tenure.

          For purposes of this motion, Yale assumes that Plaintiff can establish a

prima facie case of retaliation in connection only with respect to her alleged

statements as part of the Climate Review and Yale's
                                             Yale’s Title IX Office interview. The

burden thus shifts to Yale to provide a non-retaliatory reason for the tenure

decision, and Yale has indisputably done so: after a full review of her work, the

Department determined Plaintiff's
                      Plaintiff’s scholarship was not at the level required for

tenure.

          The Second Circuit has held that a tenure candidate’s
                                                    candidate's insufficient level of

scholarship is a legitimate reason for denying a candidate tenure. Weinstock v.



114
114   Byrne Tr., p. 35:15 —
                          – 36:11; 42:17 —– 43:5 (Ex. 4).
115
115   3/25/15 Yale Daily News Article, at BYRNE003123-3127 (attached as Ex. 35).
116
116   Byrne Tr., p. 37:12 - 38:7 (Ex. 4).
117
117   Ex. 35.

                                                      23
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 32 of 56




Columbia Univ., 224 F.3d 33, 46 (2d Cir. 2000) ("Columbia
                                               (“Columbia had a legitimate, non-

discriminatory reason for denying Weinstock tenure —
                                                   – she lacked the requisite

scholarship required").
            required”).

      Critically, academic freedom principles insulate Yale from Plaintiffs
                                                                 Plaintiff’s

attempts to ask this Court to second-guess the reasons for the negative tenure

vote. Hiramoto v. Goddard
                  Goddard Coll. Corp., 184 F. Supp. 3d 84, 100 (D. Vt. 2016).

“Determinations
"Determinations about such matters as teaching ability, research scholarship,

and professional stature are subjective, and unless they can be shown to have

been used as the mechanism to obscure discrimination, they must be left for

                  professionals[.]" Bickerstaff
evaluation by the professionals[.]” Bickerstaff v. Vassar
                                                   Vassar Coll., 196 F.3d 435, 455

n.7 (2d Cir. 1999) (internal quotation marks omitted).

                                  “[a] university's
      It is well established that "[a] university’s prerogative to determine for itself

on academic grounds who may teach is an important part of our long tradition of

academic freedom." Lieberman v. Gant, 630 F.2d 60, 67 (2d Cir. 1980) (internal

quotation marks omitted). "It is not the role of the federal courts to set aside

decisions of school administrators which the court may view as lacking a basis in

wisdom or compassion." Wood
                       Wood v. Strickland, 420 U.S. 308, 326, 95 S. Ct. 992, 43

L. Ed. 2d 214 (1975).

      Here, the undisputed evidence in the record demonstrates as a matter of

         Plaintiff’s scholarship did not meet the high standards required for
law that Plaintiff's

                                  – 1.1.,
tenure at Yale. See Sections I.F. — I.I., supra. As set forth in Section I.F., Yale

solicited the opinions of eight external experts in the field, three of whom

                       “reservations” about Plaintiffs
reported that they had "reservations"       Plaintiff’s work. In a criticism that


                                             24
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 33 of 56



                                 1,118
                        “damning,”
Professor Bloch labeled "damning,  118
                                       one of the external referees wrote

explicitly that he did not believe Plaintiff's
                                   Plaintiff’s works had "resulted
                                                         “resulted in a paradigm

shift, opened up a new field, or attracted the attention of scholars beyond

                                    literature.”119 These types of criticisms are
specialists in early modern Spanish literature."119

very rare at Yale, and on their own cast doubt on Plaintiff's
                                                  Plaintiff’s scholarship.

                                                                    ever seen.
Professor Bloch considered the letters to be among the worst he had ever

        Further, the two non-members of the Department who participated in

Plaintiffs
Plaintiff’s tenure review both held the view that Plaintiffs
                                                  Plaintiff’s scholarship fell below

the required standard for tenure. Professor Bloch—whose opinions even Plaintiff

                     upon120 —
could not cast doubt upon129 – expressed that Plaintiff's
                                              Plaintiff’s work was only

“marginally            121
"marginally competent”
            competent"121           “her scholarly work was not of the level that
                           and that "her

                                             Yale.”122
one expects from a tenured faculty member at Yale."122

        Finally, three of the five voting members of the Department found Plaintiffs
                                                                          Plaintiff’s

scholarship to be deficient, with specific concerns about her writing style

                                “very poorly written"),
(describing some of her work as "very        written”), and the lack of progress

between her second book, on Cervantes, and her third book, on Ficino.

        The Faculty Handbook makes clear that a tenure candidate must have

"attained scholarly or creative distinction of a high quality,”
“attained                                             quality," with emphasis on

“the
"the impact and continuing promise, at the very highest levels, of the candidate’s
                                                                       candidate's




118
118 Bloch Tr., 52:15 —
                     – 53:20 (Ex. 19).
119
119 Ex. 20, at BYRNE003639.
120
    Byrne Tr., p. 293:17 —
                         – 294:11 (Ex. 4).
121
                    – 37:22 (Ex. 19).
121 Bloch Tr., 36:8 —
122
                         – 55:3 (Ex. 19).
122 Bloch Tr., pp. 54:24 —


                                             25
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 34 of 56




             scholarship.”123 Successful candidates must "stand
research and scholarship."123                            “stand among the

                                                world.”124 The record makes clear
foremost leaders in their fields throughout the world."124

                                                       Plaintiff’s negative tenure
that Yale had a legitimate, non-retaliatory reason for Plaintiff's

decision: her scholarship level did not rise to this very high standard.

                    Plaintiff’s Pretext Arguments are Fatally Flawed.
                 4. Plaintiff's

          Plaintiff will attempt to muddy the record with irrelevant information that

ultimately has no bearing on how the Department viewed her scholarship. The

evidence she points to cannot support a conclusion that her protected activity

was the but-for reason for Yale's
                           Yale’s negative tenure decision.

                 a. There is No Evidence of
                                         of a Retaliatory Motive.

          Plaintiff has not identified any negative comments referring to her

involvement in the Climate Review and Title IX processes. Nor has she offered

evidence of any comparators treated better than she was. None of the witnesses

testified that her protected activity came up during her tenure vote, and the notes

capturing the contents of the Departmental vote meeting reflect that no one

mentioned any alleged protected activity. Such evidence would be essential in

any retaliation case, but is wholly absent here.

                 b. There is No Evidence that the Decision-Makers Were Even Aware
                    of
                    of Her
                       Her Alleged
                           Alleged Protected
                                   Protected Activity at the Time of
                                                                  of the Tenure
                                                                         Tenure Vote.

          Plaintiff allegedly engaged in protected activity on two occasions: she told

the      Climate    Reviewers      about    Professor     Gonzalez     Echevarria’s
                                                                       Echevarria's   alleged

                                                  Yale’s Title IX office.
misconduct, and then shared the same stories with Yale's


123
123   Faculty Handbook, pages 31-32 at Byrne000052-53 (emphasis added) (Ex. 6).
124
124   Faculty Handbook, pages 31-32 at Byrne000052-53 (emphasis added) (Ex. 6).

                                                    26
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 35 of 56




Critically, however, she cannot establish that the Department was aware of this

protected activity at the time of the tenure vote. This simple fact undercuts any

                                            of N.Y., No. 08-CV-2840 (NGG) (JMA),
suggestion of retaliation. See Gray v. City of

                                                                 (“there is no
2011 U.S. Dist. LEXIS 142427, at *41-42 (E.D.N.Y. Dec. 12, 2011) ("there

evidence in the record from which it could be inferred that...the
                                                       that…the relevant decision-

maker had any knowledge of the...letter,"
                           the…letter,” and thus decision-maker “could
                                                                "could not

have possibly retaliated against plaintiff for complaining of discrimination”
                                                              discrimination" in that

letter).125
letter).125

       Plaintiff’s testimony makes it clear, for example, that she cannot establish
       Plaintiffs

Professor Gonzalez Echevarria's
                   Echevarria’s knowledge of her protected activity during the

Climate Review:

        Q:     So do you have any information that the climate reviewers told
               Roberto directly what you had told the interviewers?
        A:                                   no.126
                 don't have any information, no.126
               I don’t

Similarly, Plaintiff admitted she has no information to suggest that, at the time of

the tenure vote, Professor Gonzalez Echevarria was aware of what she had




125
125 See also Ragin v. East
                      East Ramapo Cent. Sch. Dist., No. 05-CV-6496, 2010 U.S. Dist. LEXIS 32576, at
*75-78 (S.D.N.Y. Mar. 31, 2010) (holding that plaintiff's failure to offer evidence that decision-maker
was aware of her protected activity at the time of promotion denial necessitated summary
judgment on that retaliation claim); Gordon v. New York City Bd. of      of Educ., 232 F.3d 111, 117 (2d
Cir. 2000) (explaining that although corporate knowledge of a plaintiff's complaint is sufficient to
satisfy the "knowledge" prong of a plaintiff's prima facie
                                                       fade case, evidence that the specific decision-
makers responsible for the adverse action were not aware of the plaintiff's protected activity is
still relevant "as some evidence of a lack of a causal connection, countering plaintiff's
circumstantial evidence of proximity or disparate treatment").
126
126 Byrne Tr., p. 57:21-24 (Ex. 4). Plaintiff attempted to change this testimony in her errata sheet,
but her original testimony remains part of the record. N. Trade         United States, Inc. v. Guinness
                                                                 Trade United
Bass Imp. Co., No. CIVIL 3:03CV1892 (CFD) (TPS), 2006 U.S. Dist. LEXIS 54435, at *5-7 (D. Conn.
Aug. 7, 2006). In any event, Plaintiff bases her entire revised response on her speculation after
reviewing the Climate Review report, which she only read as part of the discovery process in this
case; she never had access to it during her employment at Yale.

                                                      27
         Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 36 of 56




disclosed to the Title IX office. When asked what information she had to suggest

the Title IX office told Professor Gonzalez Echevarria about her allegations,

Plaintiff responded only that the Title IX office told her about Professor Gonzalez

Echevarria’s responses to her allegations—but this occurred in Spring 2016, after
Echevarria's                                                                after
                             127
the negative tenure decision.
                    decision.127 And even then, she merely assumes without any

evidence that the Title IX office gathered information from Professor Gonzalez

                                                         Plaintiff.128
Echevarria in a way that implicitly must have implicated Plaintiff.128

         Plaintiffs
         Plaintiff’s testimony regarding when the alleged retaliation began also

crystallizes why the timing here undercuts any inference of retaliation. Plaintiff

testified that although she could not say when the retaliation truly began, she first

noticed “anger”
        "anger" directed towards her when the Department denied her the APL

leave. As noted in Section I.C., the Department rejected her APL proposal in Fall

2014, several months before she participated in the Climate Review (March 2015)

and a year before she participated in the Title IX Office’s
                                                   Office's interview (December

2015).     This testimony establishes that even if she could establish that the

Department had been "angry"
                    “angry” with her —
                                     – which Plaintiff cannot —
                                                              – then that anger

had nothing to do with her protected activity.

                c. The Passage of
                                of Time              Alleged Protected
                                   Time Between Her Alleged   Protected Activity and
                                                                                 and
                   the Tenure Vote Undercuts any Inference of
                                                           of Retaliation.




127
127Byrne Tr., p. 73:11-22, 81:3-25 (Ex. 4).
128
128                             – aside from her inadmissible and irrelevant assumptions —
   Plaintiff also admitted that —                                                             – she had
no evidence that Professor Valis and Professor Adorno, the other two senior faculty members
                                                      Plaintiff’s alleged protected activity at the time
who voted against her tenure case, were aware of Plaintiff's
of the tenure vote. Byrne Tr., pp. 90:11-91:9 (Ex. 4).

                                                      28
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 37 of 56




          Plaintiff’s first alleged incident of Title VII protected activity was her March
          Plaintiffs

                                         – speech that occurred almost a year
2015 participation in the Climate Review —

before the tenure vote. The "passage
                            “passage of time between [Plaintiffs]
                                                     [Plaintiff’s] complaints and

[Yale’s] decision not to promote her defeats any retaliatory nexus in the
[Yale's]

circumstances of this case."
                      case.” Mills v. S. Conn. State Univ., No. 3:08-cv-1270 (VLB),

2011 U.S. Dist. LEXIS 88384, at *42-43 (D. Conn. Aug. 10, 2011) (holding that 18

and 30 months defeated retaliatory nexus); Hussein v. Hotel
                                                      Hotel Employees &

                  Local 6, 108 F. Supp. 2d 360, 367 (S.D.N.Y. 2000) ("the passage
Restaurant Union, Local

of more than two months defeats any retaliatory nexus"). The temporal gap is

especially fatal here because, during that gap, the University received the

damning external review letters and Professors Bloch and Mazzotta (who Plaintiff

does not even allege to have known of any protected activity or to have retaliated

against Plaintiff) gave their views that Plaintiff did not meet Yale's
                                                                Yale’s tenure

standard. Accordingly, the intervening events that occurred between Plaintiffs
                                                                    Plaintiff’s

Climate Review interview and the tenure vote broke any arguable causal

connection between them.

          Plaintiff’s reports to the Title IX office in December 2015 do not revitalize
          Plaintiffs

the alleged retaliatory nexus, because she merely repeated the same complaints

         time.129
a second time.129            Even assuming the Department was aware of her speech

(which there is no evidence it was), it did not learn anything "new"
                                                               “new” in December

2015.        Moreover, even her discussion with the Title IX office occurred on




129
129   Byrne Tr., 78:8-78:17 (Ex. 4).

                                                29
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 38 of 56




December 1, 2015, two-and-a-half months before the tenure vote.130
                                                               130
                                                                   This is still

too temporally remote to support a causal connection. See Ponticelli
                                                          Ponticelli v. Zurich

American Ins. Group, 16 F. Supp. 2d 414, 436 (S.D.N.Y. 1998) (finding that two-

and-a-half months is "hardly the close proximity of time contemplated . . . for

allowing a plaintiff to establish the 'causal connection' element").
                                                          element”).

               d. Plaintiff's
                  Plaintiff’s Reliance on the Fact That
                                                   That She Had
                                                              Had Been Promoted
                                                                         Promoted to
                              Professor on Term in July 2013 is Unavailing.
                  Associate Professor

        Plaintiff argues that she was promoted in 2013, engaged in protected

activity in 2015, and was then denied tenure in 2016 —
                                                     – a sequence she claims is

suggestive of retaliation. This argument misses the key point: the standard for

promotion to associate professor on term is, on its face, much lower than the

standard for promotion to the permanent position of tenure. See Sections I.B., I.G.

        To achieve promotion in 2013, Plaintiff needed only to demonstrate

"significant"
“significant” scholarship representing "early
                                       “early demonstrations of disciplinary and

                  leadership.”131 In contrast, tenure candidates "must
interdisciplinary leadership."131                                “must have

attained scholarly or creative distinction of a high quality,”
                                                     quality," must demonstrate the

"impact and continuing promise, at the very highest levels, of the candidate’s
“impact                                                            candidate's

             scholarship,” and must “stand
research and scholarship,"          "stand among the foremost leaders in their

                      world.”132
fields throughout the world."132

        Professor Adorno made particular note of the fact that Plaintiff's
                                                               Plaintiff’s third

book, on Ficino, failed to improve on her Cervantes book (on the back of which



130
' 3° Byrne Tr., 78:8-78:17 (Ex. 4).
131
131 Faculty Handbook, July 1, 2014, p. 31 (attached as Ex. 6)(emphasis added).
132
132 Faculty Handbook, pages 31-32 at Byrne000052-53 (Ex. 6)(emphasis added).

                                                   30
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 39 of 56




                        2013).133 This was a concern that Professor Gonzalez
she earned promotion in 2013).133

           shared,134 and that the external referee letters echoed as wel1.135
Echevarria shared,134                                                 well.135 The

fact that Plaintiff was successful enough to warrant promotion in 2013 has no

bearing at all on the fact that the Department determined her to be unworthy of

tenure in 2016.

                  Differing Opinions as to the Quality of
               e. Differing                               Plaintiff’s Scholarship are
                                                       of Plaintiff's
                  Not
                  Not Evidence of
                                of Pretext.

       In her deposition, Plaintiff relied heavily on her own belief that she is

qualified for tenure, testifying: "I
                                  “I believe fully and without any hesitation that I did

                  Yale.”136 For years, she has pointed to mere book reviews in
deserve tenure at Yale."136

                              scholarship,137 and she will inevitably rely on the fact
support of the quality of her scholarship,137

that Professors Jackson and Gonzalez Perez voted in her favor. The Second

Circuit, however, has held that a split vote or differing opinions cannot support a

conclusion of illegal animus in a tenure case. See Weinstock v. Columbia Univ.,

224 F.3d 33, 43 (2d Cir. 2000) (affirming summary judgment where university

                                                            favor of Plaintiff by a
president denied tenure after the ad hoc committee voted in favor

3-2 vote, and president considered the split vote to be a showing of

“underwhelming”
"underwhelming" support).

       Differences of opinion are commonplace when it comes to the question of

scholarship in a tenure denial case. Zahorik v. Cornell
                                                Cornell Univ., 729 F.2d 85, 93 (2d



133
133 Adorno Tr., p. 208:24 —– 209:10 (Ex. 15).
134
134 RGE Tr., pp. 51:5-13 (Ex. 9).
135
135                            (“…in my view [the Ficino book] lacks the interpretive insight that the
    Ex. 21, at BYRNE003619 ("...in
                   demonstrates”).
Cervantes book demonstrates").
136
136 Byrne Tr., pp. 168:8 —
                         – 169:10 (Ex. 4).
137
137 See, e.g., Ex. 10.


                                                     31
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 40 of 56




Cir. 1984). “[T]enure
            "[T]enure decisions are a source of unusually great disagreement.

Because the stakes are high, the number of relevant variables is great and there

is no common unit of measure by which to judge scholarship, the dispersion of

strongly held views is greater in the case of tenure decisions than with

employment decisions generally.”
                     generally." Id.; see also Rajaravivarma v. Bd. of
                                                                    of Trs. for
                                                                            for

the Conn. State Univ. Sys., 862 F. Supp. 2d 127, 166 (D. Conn. 2012) (VLB).

      For Plaintiff to carry her burden, "the
                                         “the evidence as a whole must show more

than a denial of tenure in the context of disagreement about the scholarly merits

of the candidate's academic work, the candidate's teaching abilities or the

                                    university.” Id. at 94. In Zahorik, the
academic needs of the department or university."

Second Circuit affirmed summary judgment in favor of the defendant despite the

fact that the “record
              "record amply demonstrate[d]”
                            demonstrate[d]" the existence of “arguments
                                                             "arguments pro and

con...framed
con…framed       in     largely    conclusory   terms   which   lend   themselves   to

exaggeration.”
exaggeration."        Id. at 93.                                “[w]here a broad
                                    The Court acknowledged that "[w]here

spectrum of views is sought and the candidate suggests certain persons as

referents, a file composed of irreconcilable evaluations is not unusual."
                                                                unusual.” Id.
                                                                          Id.

      Crucially, however, these differences of opinion do not preclude summary

                   Tori v. Marist Coll., 344 F. App'x 697, 700 (2d Cir. 2009) ("The
judgment. See id.; Tori                                                       (“The

fact that some scholars viewed Dr. Tori's scholarship as satisfactory or even

exemplary does not create a genuine issue of material fact to preclude summary

judgment”); Rajaravivarma, 862 F. Supp. 2d at 166 (granting summary judgment
judgment");

on Title VII retaliation claim, and rejecting Plaintiff's
                                              Plaintiff’s attempt to have the Court

“engage
"engage in inappropriate substitution of its own judgment based upon its nascent


                                                32
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 41 of 56




                         criteria”); see also Jackson v. Harvard
knowledge of CCSU tenure criteria");                     Harvard Univ., 721 F.

                                 (“Pronouncements by plaintiff and her
Supp. 1397, 1443 (D. Mass. 1989) ("Pronouncements

supporters that she was qualified for tenure, even more qualified than tenured

males, may be true, but they do not constitute evidence of sex bias").
                                                               bias”).

            5. Plaintiff
               Plaintiff Cannot Establish a Prima Facie Case of
                                                              of Retaliation with
               Regard to the Denial
               Regard        Denial of
                                    of her Associate Professor Leave (APL).

      Plaintiff’s Amended Complaint alleges that, in addition to her denial of
      Plaintiffs

tenure, the department’s
            department's decision to deny her APL was an act of retaliation. This

claim cannot survive summary judgment because the denial of her APL in 2014

occurred before her alleged Title VII protected activity in March and December of

2015. See Negussey v. Syracuse Univ., 95-CV-1827, 1997 U.S. Dist. LEXIS 3853, at

                             (“a plaintiff may not predicate a retaliation claim on
*38 (N.D.N.Y. Mar. 24, 1997) ("a

acts that predate the protected activity").
                                activity”). Given this sequence of events, Plaintiff

cannot establish the causal connection necessary to establish a prima facie case.

Setelius v. Nat'l
            Nat'l Grid
                  Grid Elec. Servs. LLC, No. 11-CV-5528 (MKB), 2014 U.S. Dist.

LEXIS 134789, at *75 (E.D.N.Y. Sep. 24, 2014) (holding that the plaintiff failed to

establish causation at the prima facie stage where "there is no evidence that the

decision-makers who investigated and ultimately terminated Plaintiff had actual

knowledge of her complaint, acted with the encouragement of a superior with

such knowledge, or at the behest of a subordinate with such knowledge").

      Even if Plaintiff could somehow establish a prima facie case of retaliation

on the APL denial claim, the analysis in Section II.B.3 applies with equal force to

this claim. The Department made the APL decision based on its assessment of

the flaws in her research proposal, as set forth in Professor Gonzalez

                                           33
           Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 42 of 56




                                                   2014.138 This Court should not
Echevarria’s letter to Plaintiff dated October 17, 2014.138
Echevarria's

                                  Plaintiff’s scholarship efforts, particularly
             Yale’s assessment of Plaintiffs
second-guess Yale's

when that decision preceded Plaintiffs
                            Plaintiff’s protected activity.
                                                   ***
                                                   ***

           When “a
                "a decision to hire, promote, or grant tenure to one person rather

than another is reasonably attributable to an honest even though partially

subjective evaluation of their qualifications, no inference of discrimination [or

retaliation] can be drawn." Rajaravivarma, 862 F. Supp. 2d at 166 (quoting

Lieberman, 630 F.2d 60 at 67). Here, Plaintiff disagrees with the views held by

Professors Adorno, Gonzalez Echevarria, and Valis, as well as those of

Professors Mazzotta and Bloch, and three external referees. As a matter of law,

that disagreement is not enough to establish that her protected activity was the

“but-for” cause of her denial of tenure.
"but-for"

           C.      Plaintiff
                   Plaintiff Cannot Establish Breach of
                                                     of Contract (Count Four).

           Plaintiff alleges that Yale breached its contract with her —
                                                                      – specifically by

violating the FASTAP procedures, and Section IV.H.1 of the Faculty Handbook

regarding conflicts of interest. Many of the "breaches"
                                             “breaches” she alleges, however, are

technicalities that have no bearing on the ultimate decision here, or are based on

her opinions. Moreover, Plaintiff cannot prove the damages element of her claim

without relying on speculation. Because speculative damages are insufficient to

                          Plaintiff’s breach of contract claim must fail.
survive summary judgment, Plaintiffs

                   1. Any Technical Deviations From the Tenure Process Do Not


138
138   Ex. 8; RGE Tr., p. 60:23 -– 62:13 (Ex. 9).

                                                         34
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 43 of 56




                    Constitute a Breach of Contract.

        In her deposition, Plaintiff alleged various hyper-technical deviations from
                                                                      139
the tenure process: that there were timing delays in her tenure case;
                                                                case;139  that Yale

did not tell her that she could identify external reviewers whom she believed

would not offer a fair assessment of her work;'4°
                                         work;140 and that Yale provided late

                               letters.141 This type of procedural deficiency does
access to the external referee letters.141

not reach the level of materiality necessary to sustain a breach of contract claim.

        As an initial matter, Plaintiff has no real argument that any of these

constitutes a “breach.”
              "breach." First, as to timing, the FASTAP document makes clear

that for 2015-2016 tenure cases, the timing was merely "aspirational.1,142
                                                       “aspirational.” 142
                                                                           Second,

as to her ability to offer external referees she did not want to evaluate her, that

was Plaintiff's
    Plaintiff’s obligation, not Yale's,
                                Yale’s, as set out in the FASTAP steps to which

              access.143 Third, as to "late"
Plaintiff had access.143              “late” access to the external referee letters,

the evidence overwhelmingly establishes that those who participated in her

                                letters.144
tenure meeting had reviewed the letters.144

        Regardless, Connecticut courts apply a materiality standard, and these

alleged breaches do not meet it.                  See Fishman v. Smartsery
                                                                 Smartserv Online, No.

X05CV0172810S, 2003 Conn. Super. LEXIS 338, at *23-26 (Super. Ct. Feb. 11,
X05CV01728105,

2003). Here, the ultimate purpose of the alleged contract between the parties was



139
139 Byrne Tr., p. 136:9 —
                        – 136:12 (Ex. 4).
140
149 Byrne Tr., pp. 133:21 —– 135:12 (Ex. 4).
141
141 Byrne Tr., pp. 145:19 —– 146:12 (Ex. 4).
142
142 Ex. 16, at BYRNE012566.
143
143 Byrne Tr., pp. 119:16 —– 120:7 (Ex. 4).
144
144 Adorno Tr., p. 209:11-17 (Ex. 15); Valis Tr. pp. 136:18 —  – 137:4 (Ex. 3); Bloch Tr. pp. 38:19-39:7
(Ex. 19); Mazzotta Tr., pp. 18:10 —
                                  – 19:1 (Ex. 24); Ex. 23, Ex. 25.

                                                      35
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 44 of 56




to ensure that Yale would grant or deny Plaintiff tenure based on a fair application

   Yale’s tenure standard. "A
of Yale's                  “A material as opposed to incidental breach of

contract”
contract" only exists if the breach is so important that it vitiates or destroys the

entire purpose for entering into the contract. Id. (internal quotations omitted.)

             “breaches” discussed in this section are only incidental to the
Clearly, the "breaches"

ultimate purpose of the parties’
                        parties' agreement, and on their own are not enough to

establish the “breach”            Plaintiff’s claim. This is particularly so given
              "breach" element of Plaintiffs

that Plaintiff has no evidence linking these “breaches”
                                             "breaches" to the ultimate decision to

deny her tenure. See Adelman-Reyes v. Saint Xavier Univ., No. 05 C 3269, 2006

U.S. Dist. LEXIS 24558, at *19-21 (N.D. III.
                                        Ill. Apr. 28, 2006) (granting summary

judgment where professor “failed
                         "failed to point to sufficient evidence that would show

a causal link between any of the alleged breaches of [university's]
                                                     [university’s] contractual

obligations and her denial of tenure").
                              tenure”).

                   2. Plaintiff
                      Plaintiff Cannot Establish Breach Where Her
                                                              Her Only Evidence is Her
                                                                                   Her
                      Personal
                      Personal Opinion.

           Plaintiff points to several other breaches based only on her personal

opinion. Specifically, she argues that, in violation of FASTAP, Yale did not select

                                                  interests;145 that Yale did not,
external referees who conformed with her research interests;145

in her opinion, select external referees "with
                                         “with a fair informed approach;"
                                                               approach;” and that

Yale, in her opinion, selected comparison candidates who had a "chronological
                                                               “chronological

                                                       longer.)146
advantage” over Plaintiff (i.e., had been in the field longer.)146
advantage"




145
145   Byrne Tr., p. 135:24 —
                           – 136:7 (Ex. 4).
146
146   Byrne Tr., pp. 143:24 —– 144:12 (Ex. 4).

                                                 36
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 45 of 56




           As an initial matter, Plaintiff has no evidence to support any of these

alleged breaches. Rather, she relies on her opinions about the adequacy of the

comparison candidates and the external referees.             Opinion, however, is not

enough to defeat summary judgment. See Arch Ins.
                                            Ins. Co. v. Centerplan Constr.

Co., LLC, No. 3:16-CV-01891 (VLB), 2019 U.S. Dist. LEXIS 23274, at *60 (D. Conn.

               (witness’s opinion unsupported by any facts is not evidence,"
Feb. 13, 2019) (witness's                                         evidence,” but

rather is “insufficient                     judgment”).
          "insufficient to surmount summary judgment").

           Moreover, each of these alleged breach arguments is transparently flawed:

••    With regard to the external referees, Plaintiff argues that two of the negative
      letters came from "friends"
                           “friends” or Professors Adorno and Gonzalez Echevarria.
      The actual evidence, however, is that RF spoke at Yale in 2002, and that
      Professor Adorno spoke at RF'sRF’s university in 2017 (well after Plaintiff's
                                                                        Plaintiff’s tenure
      vote). 147
      vote).147  There is no evidence of any impermissible relationship between the
      external referees and the Department, and beyond that, no evidence that any
      of the external referees held any bias against Plaintiff.

••     As to her opinion about the selection of referees who matched her “research
                                                                                "research
       interests,” the FASTAP document merely instructs Plaintiff to submit her
       interests,"
       research interests to help guide the selection of referees; it offers no promise
                                                                             them.148
       that any of the referees will match those interests, let alone all of them.148

••     As to the "fair, informed” selection of referees, Plaintiff stated in conclusory
                 “fair, informed"
                “I do not believe Yale selected candidates with a fair informed
       fashion: "I
       approach.”149 Plaintiff's
       approach."149  Plaintiff’s "belief"
                                  “belief” is not evidence.

••    With regard to the comparison candidates, again, it is merely Plaintiffs Plaintiff’s
      opinion that these individuals had an advantage over her. The FASTAP
      document makes clear that one comparator was supposedsupposed to be aspirational
      (i.e., what Plaintiff could have become in the next decade), and all of them
      were to be “rising                   stars.150 This Court is not in the position to
                              established” stars.15°
                  "rising or established"
      compare Plaintiff to the scholars Yale selected, and then to assess whether
                  “fair” comparators. See Rajaravivarma, 862 F. Supp. 2d at 166
      they were "fair"


147
147   Adorno Tr., 206:9 —– 207:18 (Ex. 15).
148
148   Ex. 16, at BYRNE012567.
149
149   Byrne Tr., p. 138:19-23 (Ex. 4).
150
188   Ex. 16, at BYRNE012568.

                                                37
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 46 of 56




                              “tired-eye scrutiny of tenure comparators given First
    (declining to engage in a "tired-eye
    Amendment academic freedom concerns).

                3. Plaintiff
                   Plaintiff has not Established
                                     Established a “Conflict
                                                   "Conflict of Interest” Sufficient to
                                                             of Interest"
                   Trigger Section IV.H.1
                   Trigger                of the Faculty Handbook.
                                   IV.H.1 of

        Plaintiff alleges that Yale breached its contract with her by not forcing

Professors Adorno and Gonzalez Echevarria to recuse themselves under Section

IV.H.1 of the Faculty Handbook. That provision simply reads: “A
                                                             "A member of the

faculty who has a personal or professional conflict of interest concerning an

individual on whom a vote is to be taken must absent himself or herself from all

                                        individual.”151
discussions and all votes taken on that individual."151

        Yale's
        Yale’s policy on conflicts relies on professors to absent themselves if they

                                                interest.152 There is no mechanism,
personally perceive that there is a conflict of interest.152
                                                                     153 Plaintiff
in policy or practice, for Yale to force the recusal of a professor.
                                                          professor.153            may

not agree with the wisdom of this approach, but she has no basis upon which to

dispute the Handbook's
            Handbook’s language. Because Professors Adorno and Gonzalez

                                                 conflict,154 they did not violate
Echevarria did not perceive themselves to have a conflict,154

the policy by declining to recuse themselves. In short, there was no breach.

        Moreover, there is no evidence that any objective conflict existed. At Yale,

a conflict of interest does not arise when there are mere disagreements about

methodology or the subject matter of one’s study.155 Such disagreements are the
                                     one's study.155

very life of a university. Rather, "conflict
                                   “conflict of interest"
                                                interest” encompasses situations



151
151 Ex. 6, at Section IV.H.1, BYRNE000048.
152
152 Dovidio Tr., p. 73:18-24, 83:20-24 (Ex. 13).
153
153 Dovidio Tr., p. 74:15-23 (Ex. 13).
154
154 RGE Tr., pp. 99:7 —– 12, 101:25 —
                                    – 102:25 (Ex.   9); 4/13/15 Adorno Letter, at BYRNE006209 (Ex. 36).
155
155 Dovidio Tr., p. 76:8-23 (Ex. 13).


                                                         38
           Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 47 of 56




where, for example, a professor may have to vote on the tenure case of his

spouse.156 In contrast, as articulated in her recusal request letter, the conflicts
spouse.156

Plaintiff alleged were: a) disagreements about her value to the department (i.e.,

whether she was “merely”
                "merely" a specialist in Cervantes); b) Plaintiff's
                                                        Plaintiff’s opinion that the

professors were "hostile"
                “hostile” to Yale's
                             Yale’s tenure process; c) Plaintiffs
                                                       Plaintiff’s opinion that

Professor Adorno “flip-flopped”
                 "flip-flopped" her view of Plaintiffs
                                            Plaintiff’s scholarship; d) Professor

         Echevarria’s alleged comment that nobody gets tenure at Yale; and e)
Gonzalez Echevarria's

Professor Adorno and Professor Gonzalez Echevarria criticizing her work in a

                                    agree.157
manner with which Plaintiff did not agree.157            This is perhaps evidence of

disagreement, or even the basis for Plaintiff to appeal a negative tenure

decision.158
decision.158 It is not evidence of a conflict of interest.

           Because Plaintiff cannot establish breach of a contractual promise, her

breach of contract claim must fail.

                      Plaintiff Has No Evidence that Yale Ignored
                   4. Plaintiff                           Ignored Evidence of Her
                                                                           of Her
                      Scholarship.

           Plaintiffs
           Plaintiff’s main argument is that Yale ignored evidence of her scholarship

and denied her a fair review of her tenure case.                As the record amply

demonstrates, this is not true.               Procedurally, Yale added two additional

committee members to ensure a robust discussion of Plaintiff's
                                                   Plaintiff’s qualifications,

appointed the Divisional Director to superintend the tenure process, and tasked

the Dean of Academic Affairs to attend the department’s
                                           department's tenure discussion



156
156   Dovidio Tr., p. 82:8-12 (Ex. 13).
157
157   Ex. 12.
158
158                        – 79:8 (Ex. 13).
      Dovidio Tr., p. 78:6 —

                                                  39
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 48 of 56




meeting in order to allay any concerns about the process. See Section II.E.,

                                                    Valis’s notes regarding the
supra. Substantively, the record includes Professor Valis's

Internal Review Committee and Departmental Tenure Meeting in February 2016,

which demonstrate a robust discussion of Plaintiff's
                                         Plaintiff’s scholarship; external referee

letters that discuss Plaintiffs
                     Plaintiff’s scholarship; the notes of Professors Adorno,

                                                                 scholarship;159
                                                     Plaintiff’s scholarship;159
Bloch, Gonzalez Echevarria and Valis, each reviewing Plaintiffs

and testimony from Professors Adorno, Bloch, Gonzalez Echevarria, Jackson,

Mazzotta, and Valis, all of whom analyzed the quality of Plaintiff's
                                                         Plaintiff’s scholarship.

See Sections I.F. —1.1.,
                  – I.I., supra.

       Plaintiff is unhappy with the outcome, but she cannot establish breach.

Yale did exactly what it promises tenure candidates it will do: evaluate their

scholarly work to determine if it meets Yale's
                                        Yale’s expectation of scholarship at the

very highest level.

              5. As to Each Alleged
                             Alleged Breach, Plaintiff
                                             Plaintiff Cannot Prove The
                                                                    The Damages
                 Element of Her
                 Element of Her Claim.

       Proof of damages is an essential element of a breach of contract claim.

Rosato v. Mascardo, 82 Conn. App. 396, 411 (2004). Because Plaintiff cannot

prove damages due to any alleged breach in this case, her contract claim fails.

       “It is axiomatic that the burden of proving damages is on the party claiming
       "It

them. . . . When damages are claimed they are an essential element of the



159
159RGE Notes dated 2/9/16, at Byrne000377-379, attached as Ex. 37; RGE Tr., 205:2 - 207:6 (Ex. 9)
(authenticating notes); Adorno Notes from 2/9/16 Meeting, at BYRNE009059 —  – 61, attached as Ex.
38; Adorno Tr., p. 208:4-13 (Ex. 15) (authenticating notes); Valis Notes on Ficino Book, at
BYRNE009037 —  – 49 (attached as Ex. 39); Valis Tr., pp. 149:17 —– 151:7 (Ex. 3) (discussing her
                                                              – 33:19 (Ex. 19)(authenticating and
notes); Bloch Notes (attached as Ex. 40); Bloch Tr., pp. 23:9 —
discussing notes).

                                                  40
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 49 of 56




plaintiff's proof and must be proved with reasonable certainty." (Internal

quotation marks omitted.) Frillici
                          Frillici v. Westport, 264 Conn. 266, 283 (2003).

"Damages are recoverable only to the extent that the evidence affords a sufficient

basis for estimating their amount in money with reasonable certainty. Thus, the

court must have evidence by which it can calculate the damages, which is not

merely subjective or speculative, but which allows for some objective

                                                               of East
ascertainment of the amount." CAS Construction Company v. Town of

Hartford, 82 Conn. App. 543, 556 (2004). In other words, "speculative
                                                         “speculative claims for

damages are not allowable in breach of contract cases.”
                                                cases." Gyadu v. Progressive

Cas. Ins. Co., No. CV1450160495,
                   CV145016049S, 2015 Conn. Super. LEXIS 2955, at *6 (Super. Ct.

Dec. 1, 2015); W. Haven Sound
                        Sound Dev. Corp. v. W. Haven, 201 Conn. 305, 320 (1986)

(explaining that the law does not permit prospective damages that are too

"speculative and remote").
“speculative     remote”).

      In this case, Plaintiffs
                    Plaintiff’s damages argument impermissibly rests on

speculation that if the alleged breaches had not occurred, she would have

attained tenure.   This argument is fatally flawed because it is completely

unknown, and unknowable, what would                  Plaintiff’s tenure case
                              would have happened if Plaintiffs

had been considered by the succeeding levels at Yale, from the Humanities

Tenure and Appointments Committee to the Yale Corporation. For example, with

regard to her central claim —
                            – that Yale breached a contract with her by not forcing

the recusal of Professors Adorno and Gonzalez Echevarria —
                                                         – Plaintiff has no

evidence to suggest that a reconstituted committee would have voted in her

favor. If Yale had added Professors Bloch and Mazzotta as voting members, for


                                           41
        Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 50 of 56




example, then the votes of Professors Bloch, Mazzotta and Valis (whom Plaintiff

did not seek to recuse) would still
                              still have resulted in a negative tenure vote.

        Even more egregiously, Plaintiffs
                               Plaintiff’s damages claim requires the assumption

that Plaintiff would have cleared the multiple levels of review after
                                                                after a favorable

tenure vote from the Department. Specifically, to obtain tenure, she would have

needed approval from the Department, then the Tenure and Appointments

                                                         candidate's file),160
Committee (which conducts a robust de novo review of the candidate’s

then the Joint Boards of Permanent Officers, and finally a favorable vote from the

     Corporation.161 As Plaintiff herself acknowledged, not every candidate who
Yale Corporation.161

                                           Yale.162 Indeed, Professor Bloch is the
clears the Department level gets tenure at Yale.162

                                        Committee,163 and his position on
former chair of the Tenure Appointments Committee,163

Plaintiff’s tenure candidacy was clear: he did not find Plaintiff qualified.164
Plaintiffs                                                        qualified.164

        Accordingly, the relief Plaintiff seeks would put her in a better
                                                                   better position than

she would have been in had the alleged breaches not occurred. Compare W.

Haven Sound, 201 Conn. at 319 ("The general rule in breach of contract cases is

that the award of damages is designed to place the injured party, so far as can be

done by money, in the same position as that which he would have been in had the

contract been performed"). In effect, to find cognizable damages in this case, the

Court would have to substitute its judgment for Yale's,
                                                Yale’s, and assume that Plaintiff




160
160 Bloch Tr., p. 10:11 —
                        – 11:20 (Ex. 19).
161
161 FAS Ladder Faculty Promotion Handbook,   at Byrne017192 (attached as Ex. 41); Byrne Tr., p.
111:5-20 (Ex. 4).
162
    Byrne Tr., p. 115:14 —– 21 (Ex. 4).
163
                        – 12:11 (Ex. 19).
163 Bloch Tr., p. 11:17 —
164
164 Bloch Tr., pp. 54:24 —– 55:3 (Ex. 19).

                                                 42
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 51 of 56




                                                              – a conclusion
would have succeeded at all four levels of the tenure process —

wholly unsupported by any evidence and wholly at odds with academic freedom

principles. See Rajaravivarma, 862 F. Supp. 2d at 166 (acknowledging the “First
                                                                         "First

Amendment interest of a university to determine for itself on academic grounds

        teach”).
who may teach").

       Because the law does not permit this type of “speculative     remote”
                                                    "speculative and remote"

damages claim, Plaintiff's                                               law.165 See
               Plaintiff’s breach of contract claim fails as a matter of law.165

               of the V.I., No. 08-116, 2016 U.S. Dist. LEXIS 59947, at *21-22 (D.V.I.
Abney v. Univ. of

May 3, 2016) (granting judgment as a matter of law in tenure denial case because

"Plaintiff's allegations of damages are wholly speculative"
“Plaintiff's                                   speculative” and thus "there
                                                                     “there is no

genuine issue of material of fact as to whether Plaintiff suffered damages”);
                                                                   damages");

compare Brown v. Trs.
                 Trs. of
                      of Bos. Univ., 891 F.2d 337, 341 (1st Cir. 1989) (affirming

judgment in plaintiffs
            plaintiff’s favor in tenure denial case, but only where department,

tenure committee, and university-wide committee all voted in favor of tenure).

       D.     Plaintiff
              Plaintiff Cannot Establish Negligent Misrepresentation (Count Three).
                                                                            Three).

       To establish negligent misrepresentation, Plaintiff must establish that she

relied on a misrepresentation, and that such reliance was justifiable.

Rafalko v. Univ. of
                 of New Haven, 129 Conn. App. 44, 52 (2011). Plaintiff cannot

satisfy these elements.




165
165 Notably, Plaintiff admits that the only information she has to suggest that she would have
cleared the higher levels of tenure review is her own opinion of her work, and how she believes
she is perceived in the field. Byrne Tr., pp. 168:10 —– 169:10. The fact that she has a different
opinion of her work than Yale does is predictable, but is not evidence sufficient to survive
summary judgment.

                                                  43
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 52 of 56




                   1. Yale’s
                      Yale's Alleged
                             Alleged Promise to Plaintiff That She Would
                                                Plaintiff That     Would Have a “Fair
                                                                                "Fair
                      Hearing"
                      Hearing” on Her Tenure      166
                                      Tenure Case.
                                             Case.166

                                              did provide her with a fair review of her
           As an initial matter, because Yale did

                  Plaintiff’s first negligent misrepresentation claim must fail.
tenure candidacy, Plaintiff's

Rafalko v. Univ. of
                 of New Haven, No. NNHCV0540165285,
                                   NNHCV054016528S, 2009 Conn. Super. LEXIS

                                        (“As long as the university based their
2557, at *11 (Super. Ct. Sep. 25, 2009) ("As

decision on the stated standard and the plaintiff cannot present any material facts

to the contrary, then there is no negligent misrepresentation by the university").
                                                                     university”).

           Moreover, Plaintiff cannot establish justifiable reliance. Before the meeting

to vote on her tenure case, she had already applied for a position at UNLV, and

she accepted that positon almost immediately after the tenure vote, but before

                       appeals.167 There is no evidence that she turned down
the outcome of her two appeals.167

other jobs, nor any other evidence of reliance. Absent reasonable reliance, her

negligent misrepresentation claim cannot survive.

                   2. Professor
                      Professor Adorno's  Alleged Statement to Plaintiff
                                Adorno’s Alleged                         That “Things
                                                               Plaintiff That "Things
                                 Perfectly.”168
                      Were Going Perfectly."'"

           Plaintiff has no evidence of justifiable reliance on this comment, either: she

does not claim she turned down other offers, nor does she allege she would have

done anything differently from what she ultimately decided to do based on these

alleged comments made years before the negative tenure vote.

           Moreover, even if she could establish some form of reliance, any such

reliance would not be justifiable. Because Plaintiff knew the procedure and


166
      Byrne Tr., 215:23 —– 216:19 (Ex. 4).
167
167   Ex. 32 (reflecting acceptance of offer by Plaintiff).
168
168   Byrne Tr., pp. 217:25 —– 218:20 (Ex. 4).

                                                          44
          Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 53 of 56




standard for obtaining tenure —
                              – regardless of what Professor Adorno told her —
                                                                             –

she cannot establish justifiable reliance on Professor Adorno's
                                                       Adorno’s statement that

she was doing well. Shanbrom v. Orange Bd. of
                                           of Educ., No. 30 18 81, 1991 Conn.

Super. LEXIS 1614, at *21-23 (Super. Ct. July 11, 1991) (where plaintiff teacher was

led to believe “she
               "she was doing well"
                              well” before non-renewal of her contract, court

struck negligent misrepresentation claim, explaining that "plaintiff
                                                          “plaintiff could not

justifiably rely on any information that may have been given her, since Conn.

Gen. Stat. § 10-151(c) provides the sole procedure for renewal");
                                                       renewal”); Rafalko, 129

Conn. App. at 52-53 ("The
                    (“The absence of any dispute regarding the plaintiffs
                                                               plaintiff's lack of

reliance on the annual review with respect to his knowledge of the tenure process

supports the trial court's granting of summary judgment").
                                               judgment”).

                  3. Yale’s Alleged Promise that There Would
                     Yale's Alleged                                           Effect of
                                                       Would Be No Negative Effect   of
                     Her
                     Her Involvement in the Climate Review and                  169
                                                           and Title IX
                                                                     IX Process.169
                                                                        Process.

          As set forth at length in Section II.B., supra, there is no evidence of

retaliation based on her participation in the Climate Review or Title IX process. In

other words, Plaintiff cannot establish that she received false information, which

is the fundamental element of a negligent misrepresentation claim, about her

participation in those processes. Moreover, even if she could establish that any

representations were false, there is no evidence that she would have done

anything differently, and thus there is no evidence of reasonable reliance.




169
169   Byrne Tr., pp. 218:21 —
                            – 219:12 (Ex. 4).

                                                45
       Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 54 of 56




               4. Yale’s Alleged Misrepresentation Regarding
                  Yale's Alleged                   Regarding Its Ability to Require
                                                    170
                  Professors to Recuse Themselves.
                                       Themselves.170

       As an initial matter, Section IV.H.1 of the Faculty Handbook speaks for

itself: it says nothing about administrative procedures to require the recusal of a

professor, but instead places the burden on professors to recuse themselves.

The plain language of the policy precludes Plaintiff from "justifiable"
                                                          “justifiable” reliance on

    “misrepresentation” about Yale's
any "misrepresentation"       Yale’s power to force a recusal. See Shanbrom,

1991 Conn. Super. LEXIS 1614, at *21-23.

       Moreover, Plaintiff alleges that, but for the misrepresentations, she would

have filed an immediate appeal, or otherwise sought to enforce Section IV.H.1.

This is a red herring; she did not forego anything, because there was no other

                      mechanism.171 The appropriate mechanism was to appeal
appeal or enforcement mechanism.171

the tenure decision if she was unhappy with the result —
                                                       – and that is precisely

what she did. Absent any evidence of reasonable reliance, the Court should

dismiss Plaintiffs
        Plaintiff’s negligent misrepresentation claim.

III.   CONCLUSION

       For the reasons set forth above, Yale respectfully submits that the Court

should thus grant summary judgment and dismiss Plaintiff's
                                               Plaintiff’s Complaint in its

entirety.




170
1"  Second Amended Complaint, li     ¶ 113 —– 117. When asked in her deposition about negligent
misrepresentations made to her, Plaintiff did not refer to the recusal issue at all. Byrne Tr., pp.
       – 219:15 (Ex. 4).
215:23 —
171
                          – 85:12 (Ex. 13).
171 Dovidio Tr., pp. 84:9 —


                                                   46
Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 55 of 56




                                   DEFENDANT,

                                   YALE UNIVERSITY

                             By:   /s/David C. Salazar-Austin
                                   /s/David
                                   Victoria Woodin Chavey (ct 14242)
                                   David C. Salazar-Austin (ct 25564)
                                   Jackson Lewis P.C.
                                   90 Statehouse Square, 8th Floor
                                   Hartford, CT 06103
                                   Tel: (860) 522-0404
                                   Fax: (860) 247-1330
                                   chaveyv@jacksonlewis.com
                                   salazardAiacksonlewis.com
                                   salazard@jacksonlewis.com




                                   47
      Case 3:17-cv-01104-VLB Document 70-1 Filed 04/01/19 Page 56 of 56




                            CERTIFICATION OF SERVICE

      I hereby certify that on April 1, 2019, a copy of foregoing was filed

electronically [and served by mail on anyone unable to accept electronic

filing]. Notice of this filing will be sent by e-mail to all parties by operation

       Court’s electronic filing system [or by mail to anyone unable to
of the Court's

                                                                      Court’s
accept electronic filing]. Parties may access this filing through the Court's

system.



                                                     /s/David C. Salazar-Austin
                                                     /s/David
                                                     David C. Salazar-Austin




4836-1993-5371, v. 1
